 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 1 of 141
017484

districh to the United Statos hereunder, Ta the event of completion
of such puueding unit and appurtenant atrouetuves or discontinuance of
expenditures thereon at a time soathat the Secretary mey furnish the
Laugell Valley Irrigation Distxiet a statement of the cost thereat
ai the sane time a statenent of the cost to such districts of the
dradging in Clear Lake Reservoir is furnished to said Aistrict, the
tatal cost to suid district of its proportionate cost of the
dredging of a channel. in Clear Lake Reservoir plus the cost of
installation of such pumping unit, shall be due and payuble hy the
Langell Valley irrigation District in instalments and at times os
hereinbefore provided. It is understood that within the discretion
of the Secretary the installation of such pumping plant and appur-
tenant structures may be postponed to auch time as in hia judgement
way he necessary and his decision in reepect thereto, ss in respect
to all matters referred to herein as coming within his discretion
shall be Pinal, and conclusive wpon the districts, Tr the event

the suid pumping unit installation is not complete, or expendi tures
thereon are not discontinued at such time as the dredging work
hevela provided is completed and statement of costs thereof Pur-
wished the Districts, as herein provided, then upon comletion of
the installation of said pumping unit and appurtenant structures

or the discontinuance of expenditures thereon, the Secretary shall.
furnish te the Langell Valley Irrigation District an additional
weitten atatencnt of the totel amount of construction costa payable
from such district to the United States including the anount

payable from said district of its share of the cost of dredging a

of=

002353
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 2 of 141
017485

ehaane). in Clear Lake Reservoir, and the total amount thus shown to
be owlng from said district shall. be due and payable by the Langel]
Valley Irrigation Distriet in equal, annual inslalments of such
munber of yoors reneladag of the thirty-Cive year pexiod heveiu pro-
vided us shall act huve elapsed since the time of furnishing the
districts by the Secretary of statements of the total amount of che
aust of dredgiue a channel in Clear Lake Heservolr as herein pro-
vided, ‘the sum thus annually payable by Uhe Langell Valley Leriga- .
tion Distriet shall be divided inte two equal instalments payable
June 30 and December 31 of each year, beginning with June 30 of

the yeay Pollowlng the year in which the Secretary shall announce
thet the said pumping unit and appurtenant structures are installed
30 far as deemed necessary by the Secretary, or that the construc-
tion thereon has teriinated, or that said pumping unit ig ready to
begin operation, Ik is agreed that the payments herein provided to
be paid by the Langell Valley Irrigation District are in addition
%0 those provided for in all previous contracts of such district
with the United States, some of which are referred to,

Maa

  

1°, The vaximum additional obligation assumed by the Langell.
Valley Trrigation District hereunder is the sum of Thirty thousand
two bundrved elighty-eight dollars and forty-five cents ($30,288.45),
exclusive of penalties and interest and annual. operation aid.
maintenance charges, and the maximum additional obligation assinmed

hy the Horsefly Irrigation District herounder is the sum of fourteen

thousand seven hundred eleven doliars and fifty Pive cents

002354
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 3 of 141
017486

iusive of penalties and interest und vanual

 

($14, '711L.55), exe!
operation al maintenance.

General Liebility of Distric

PN oe ee Bo?

 

  

L3, The Dietricts, us herein provided, are obligated te poy
to the Walted States the ful. auount agreed npow berein aceordhing
te the terms stated regarhless of any individual defeult in the

payment of any esees:ment levied by the Districts, and the Districts

agree to make an entinate oP the probable delinquencies in the pay-

os

nent of assessments and to levy asseasments in an amount surf.

t in full thetr payments to the United States notwith-

 

standing guch delinquencies, and the Distrletes fuether agree that,
abould the Districts ever hecome delinquent in the payment of any
of the charges provided to he paid to the United States hersin or
in sald contract of 1922 us amended, the Districts will increase

their Levies on each succeeding assossment date to such extent as
may be necessary to meet auch delinquent charges aa well as esti-

mated delinquencies for the uext ensuing year, until such time as

alloof the charges due and delinquent from the dilatrictsa to the

gh

United States have been Tully paid.

Penalty tor Deling

pearpmeeatmen se se

ey in Payment

   

Wk, To every tostalment of money reguired to be paid under
this contract which shall remain unpaid after the same shall have
become due, there shall be added at once a penalty of one-half of
one per cant (4%) thereof, and thereafber a like penalty of one-
halt of one per cent (3%) oa the Divrat day of each month so Long

as guch devsult shall continue; and the Districts hereby agree toa

pay said penalties,

002355
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 4 of 141
017487

  

Refusal ot Water | to Districts

Sen | ae ee Cg le ee ee on EE aE ge +

 

15, Pursuant to the provisions of ueetion 6 of the act of
Congress of August 13, 1914 (36 Stat., 686), the United States
reserves the right to refuse to daliver water to the Districts in
the event of default of the Distriets ror a period of more thaa
welee months in any paynient due the United StaLles under this
contract or under the said contract of 1922 as amended; or, in
the event of partial default by the Districts for a poriod of more
than twelve months in any payment due the United States Crom the
Districts, the United States may, at ite option, reduce the «mount
of water delivered to the Districts instead of discontinuing such
delivery, The provisions of this artiele are not exclusive and
shall not in any manner hinder the United States from exercising
any other remedy to enforce collection of any amount due the
United States hereunder, or undex said contract of 1922 as amended,

Refusal of Water in Case of Individual Default

16. Pursuant to the provisions of section 6 of the act of
Congress of August 13, 1914 (398 Stat,, 686), no water shall be
delivered to or for any tract of land in the Districts, the owner
or holder of which shall be in arrears more than twelve months in
the payment of any charge for operation and maintenauce or any
annual constraction charge and penulties authorized under this

contract or under the said contract of 19°24 as amended, or any

is

assessment levied by the Districts for the purpose of paying such
construction or operation and maiatenance charges; and no water
furnished from or made available by reason of the dredging or of

the pumping unit instaliation provided for herein or wade available

=“1O-

002356
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 5 of 141
. 017488

by any other works coustructed by the United States shall be
furnished to or delivered for any land, the owner or holder of
woieh shall. Pail to pay im advance his proportionate share ar the
annual operation and maintenance costs or charges im connection
with the channel so dredged or with the pumping unit so installed
as herein provided, and the distribution of water vherefrom, as

the sald costs and charges are determined and announced by the

e

€

g article are not exclusive and

Seeretary. The provisions of thi

shall not in any manner hindex the Uoited States from oxercising

 

any other renedy to enforce collection of any amount due to the
Gaited States from the Districts or in any manner hinder the Dis
tricts from exercising any other remedy to entoree collection of

any amount due from any landowner to the Districts. a

All Benefits Conditional Upon Payment

Eta EAE ge SEE RE pot a

   

om 17. Should any assessment or assessments authorized by the
terms of this agreement or by said contract of 1922 as amended, or -
needed to meet uny district obligation under any of said contracts
be held ivregular or void or the Districts or their officers be
enjoined or restrained from making or collecting any assessments

provided for herein, or in sald contract of 192° aa amended, from

 

any tract of Land in the Districts at the instance of any owner or
holder of land, then such tract shall have no right to any of the
benefits of this contract or the said contract of 1922 as amended.
And no water made avallable from the works constructed by the
United States shall be delivered to or for such tract of Jand
until constriction and operation and waintenance charges at the

rates and upon the terins and conditions provided herein and in said

LL

002357
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 6 of 141
: 017489

contract of 1ge2e as amended shall have been paid by the landowners
to the Districts and by the Districts to tne United States. Anc

snould the Districts Tatil to Levy or collect the necessary assess~

nents to pay the United States the umounts herein or in sate contract

7

or 1922 as amended agreed to be paid, or should any euch levy or
assessment made by the Districts prove to be irregular or void,

1

then the Secretary may proceed. to announce the construetion anc.

 

syation and maintenance charges against the lands in the Districts

4

OP

 

or any part thereof in the manner provided in the said Reclamation
Jaws and muy require payment thereor’ as u condition to the delivery
of water, or may himse lL? wake an apportionment of amy construction
or operntion and maintenance indebtedness of the Districts to the se

United States to the various tracts of land in the said Districts,

 

and aay issue public notices to the full extent authorized under
any of the said Federal. reclamation lavas, and the Seeretary way by
notice to the Districts require that no vater furnished from any
works constructed by the United States shall. he celivered to or for
any tract or tracts of land in the Districts until the construction
and operation and maintenance charges, at the rates and upon the
terms and conditions provided for herein or in the vublic notices
heretofore ox hereafter issued, shall have been paid to the United
States, Tn the event that any assessment levied by the Districts
or the purpose of weetiug the payments provided for in this con-
tract and the said contract of Lofe as amended is found to be
irregular or void on account of the failure or negslect of the

Districts, or either of them, to comply with any legal requirewent:
3 f ply & a

002358
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 7 of 141
_ 017490

oP on ancount of any defect in the procecdings of the Diutriets,
each District is hereby authorized to collect from th: lands therein
oo which such aefective assesument is levied, ar from the owners
thereof, such lands’ oroportionate share of the charges provided for
herein, o¢ in snid contract of 19272 as amended, aa Piseal agent of

the United Stotes aud to require payment thereof as a condition to

the delivery of water, and shall promptly pay over all such cor.

 

fe

etion and operation and maintenance colleetions to the United
States, Tt is further agreed and understoad that the payment of
construction and operation and malutenance charges, at the rates
and upon the terms and conditions provided for herein, and at the
vates and wpon the terns and conditions provided for in the said

contract of L922 as amended and in the public notices provided for

 

hevein, and applicable to the lands Iu question, is a prerequisite
to the right to receive water from any of the worke constructed

wy the United States, and no irregularity in levying assessuentsa by
the Dietrict, or the Lack of authority in the Districts, whether
affecting the validity of the Districts‘ assessments or not, shall
be held to authorize or permit any landowner of either District to
demand or to receive water made available through irrigation worka
constructed by the United States unless construction and operation
and maintenance charges at the rates and upon the terms and con-

itions provided for herein and in said contract of 19°22 as amended,
and said public notices, have been paid by such landowners.
Rlection aod Confirmation

Foe BN ee BN SE et

VW. The execution of this contract shall be authorized by the

~13-

002359
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 8 of 141
017491

qualified electors of the Districts at en election held for that

i

purpose, Uhercatter, without delay, the Districts shall prose-
cute to decree proceedings in the court for the judicial eonfir.
mation of the authorization of this contract. The United States
shali not be in any way bound to proceed under the terms of this
contract until the confirmatory Final judgment in such procesd-

ings shall have been rendered, including final decision on aay

 

appeal prosecuted therefrom, The Distxict shall furnish the
United States for its files certified eopies of all. proceedings
relating to the election upon this contract and the confirmation
proceedings in connection therewith,

Computation of Costs

19, The costs of construction and operation and maintenance,

 

which under this contract the Bistricts obligate themselves to pay,
shall. embrace all. expenditures of whatsoever kind in connection
with, growing out of, or resulting from the work deseribec, inelu-
fling the cost of labor, material, equipment, engineering and
legal work, superintendence, administration and overhead, right
of way, property, and damage of all kinds, and shall include all
sums expended ly the United States in surveys and investigations
and plass and designs in connection with the proposed dredging and
pumping installation,
Rules and Regulations

20, ‘The Secretary reserves the right, so far as the purport
thereof may be consistent with the provisions of thia contract, to
make rules and regulations and to ada ta and modify them as may be

deemed proper and necessary to carry out the true intent and

~ ah

dhe
002360
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 9 of 141
017492

meaning of the Law and of this contract, and to cover any details
in the administration or interpretation of the same watch are not

covered by expres: provisions in the contract,

Clains ¢

   
 
 

TEC! b Dist {

Pl. The United States

pe

in charge of the irri-
pation works provided for herein and the works provided for in said

contract of 1922 as amended, vill, during the time that the United

 

otates remaing in charge of the operation and maintenance of any
part thereof, use their best efforts and judgment to deliver and
turn out for said Districts their proper and correct share of the
water actually avallable therefrom, and should either of the Dis-
tricts, or any of their water users, feel ugerieved on account of ast

any alleged shortage in the water supply delivered by the United m

 

otates hereunder, or on account of any alleged mistakes or imaceu-
racies in the division of the water among the parties entitled to
receive vater from the works constructed by tthe United States,
such party shall at onee apply to the Secretary for an order Tor
the correction of any alieged error in the delivery or division
of water from said works; but neither the United States nor its
officers or ugents shall be liable in damiges on account of any
sueh Alleged shortage or mistake Im the delivery or division of
woter from the gaid works.
Operation and Maintenance of Channel
ee, The cost of the operation and maintenance of the channel

provided for herein shall be paid by the Districts in the proportion

002361
 

x
ar

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 10 of 141
017493

OF Le§0G/EMS bo the Loogell valley luragation Distrtet and

yOu /21504 ta the HorseLly ivrigation District, and the whole of
the eon: of operation and maintenance of the pumping unit provided
fov Wece tu shall oe paid by the Langell Valley (rrigelion District,
an such costs soali he in addition to each District's proportion-
ate shore of other operncion and maintenance «costs provided for in
Lhe contract of 1922 as avwended. The estimated cucts of the opera-
tion and maintenance of said chanmel and of svid pumping unit will
be included in the estimate of the total operation and maintenance
charges Tor each iurrigetion season to be furnished the respective

Jistiiets as provided in the contract of LO2r as amended and the

ah
é
i
Raat
ns

bal or such astimate, tneluding the estimated cost of operation
and maintenance of said channel ani of soid pumping unit, shall
be paid by Lhe Districts in the maaner provided in said contract

or 19°2, as amended.

 

sed Chars

   

Te Use All Dowex to Collect Ag
a3. he Districts agree thab they shail cause to be levied
and callected all necessary assessments ond will use all the
powers and resources of the Districts including: the taxing power
of the Districts and the power to vitbhold the delivery of water,
to eollect and pay to the United States all charges provided for
in this coutruet to full on or before the day that the same becomes
que,

Changes Ja Organization of Districts

Bh While this comtract is in effect, no change shall be

a

made in the organization of the Districts, either by the Inclusion

~ by

002362
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 11 of 141
017494

or exclusion of lands, by consolidation or merger with another dis-
trict, by proceedings ta dissolve, or otherise, except upon the
written assent thereto of the Secretary.
Officials uot to Benefit

25. No Member of or Delegate to Congress, or resident Con-
missioner, shall be admitted to any share or part of this contract
or to any benefit to arise therefrom. Nothing, however, herein
contained shall be construed to extend to any incorporated company
if the contract be for the general benefit cf such corporation or
company.

IN WITNESS WHEREOF the parties hereto have hereunto signed
their names the day and year first above written.

UNITED STATES OF AMERICA

By /s/ Jos M Dixon a
First Assistant Secretary of the Interior

 

 

(SEAL) LANGELL VALLEY IRRIGATION DISTRICT
Atteat:
F. E, Thompson By 0. §, Cambpell
Secretary President

HORSEPLY TRRIGATION DISTRICT

By irl Davis
President ~

hie

002363
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 12 of 141
VEECOO 017495

il. This srreement, made and entered into this 10th
dey of July ; 19219, in pursuance of the Act of Congress
of June L7, {902° (32 stat., 368), known as the Reclamation Act,
and acts amendatory thereof and supplementary thereta, and in
particular Sections 2 and 3 of the Act of Congress approved
February 21, 1911 (36 Stat.. 925), known as the Warren Act, by
and between the United States of America acting in this behalf

by _fg/S- Ge Hopkins, Assistent Secretary
of the Interior | > herelnafter styled the

United States, and the Horse?fly Irrigetion District, a public
corporation organized and existing under the laws of the State
of Oregon, with its principal place of business in the Town of
Ronanza, Klenath Comty, Oregon, hereinafter styled the District,

WITRESSHEM, That

2. WHEREAS in carrying out the provisions of the Reclama-
tion Law the United States has under construction the Klamath
Project, and has made appropriation of all uneppropriated waters
of Lost River and tributaries including Bonanza Springs, in
Klamath County, Oregon, and

3. WHEREAS the District proroses to furnish water for
certain Lands included in the area which the United States has
contenpleted irrigating with water from Lost River at or below
seid Bonanza Springs, and

4, WHEREAS the United Stetes has expended large suns of
money in surveyr and other investigations looking toward the
irrigation of lands in the vicinity of Bonanza, Oregon, includ=
ing the lands to be watered by the pistrict.

NOW, THEREFORE, for and in consideration of the mutual
egreements, herein contained, it is hereby agreed as follows:

5. The United Statns agrees to deliver to the District
from the flow of Lost River at or below said Bonanza Springs
forty-four (4h) cubie feet of water per second during the
irrigation season of each year for the irrigation of not. te ex=
ceed four thousand four hundred (4,400) aeres of land within the
Distrlet. It is understood, however, that the United States
shall not be liable for a failure to deliver water hereunder=
eaused by insufficient supply of water, hostile diversion, draught,
interruption of service made necessary by repairs, damages caus
ed by flood, unlavful acts or unavoidable accidents or the diver-
sion of water under appropriations superior to those of the

t-
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 13 of 141
017496

 

wes

 
  
  
   
   
  
  

weld

 

Se Wwe:
Be aie Gor sh
pleasing bhe werk
i apt la Juup
Oa Sed

 

   

 

gebkees

‘ied he

 

euch ry

     
 
  

We OAR

 

     
 
   
 
 
   

heme
tn plac
phaotdi
pet it. MG ar

vee Sey
£ 3 eUE

    
 

    

 

bonsace

 

etl Bauges
bo onbistnetory 6 ae PS tok Manar

shee Un Led

 

 

3
Erneta ’
SEIN Geyies Oen Ly fy 2
tebe coarural ext
pAme: Tere top

Beye

  

El ot
mal abe , SoCs
weet uiderys taaiy ceclace:

Bh GE mey sauce

 
996200

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 14 of 141
017497

   
 
 
     

 

\ "and
L, L920 and er abor
al insted vl
5 euali ba two per«
ch three nercertunm
Hondred nef Loo

     
 

i)

   
 

2 OY Pee
anc the ¥

  
  
 
   
  

 

 

> pay to the ‘ : anrnvel
ne of Vhres Hundred Fitty- fo av
P shadt. be due on the fireb day of
» payeae of the operstion
or the voar fol

Dy this

  
 
 

 
  
 
  

   
  
  
 
  
 

FequLred

 

“any |

  
 

the bree api | not made w.
ab the x (105

 

gal.

 

this contrach sha! 1 iuiee to the benert

ot
est and assign of

g pon ‘the success
arebo,

Le. No Member of or Nelegste to Co
: after Bis eleetbicn or app
qe alt: Pled anc Curing hie
Bre Ce part
arise vheenupoe
eoris bred “Go

 

She porter

 

She

 

  

  

By dseob Rueck

  

   
’ ; « Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 15 of 141
min,” icliaw ton 017498

.
tt we
= =

a

Tir-1le

DEPARTMENT OF THE INDTERTOR
UNITED STATES RECLAMATTON SERVICK

KLAMATH TRRIGATION PROJECT

CONTRACT MADE BY UNITED STATES, LANCELL VALLEY TRRIGATTON
DISTRICT AND HORSEFLY IRRIGATION DISTRICS, AMEND

ING CONTRACT .DATED MARCH 27, 1922,

 

THIS CONTRACT, made this 15th day of October __.» AES
between the UNITED STATES OF AMERICA, herein styled the United
States, acting for this purpose through /,/ E. C. Finney

First Asst. , Secretary of the Interior, herein styled the

ts eee
te Secretary, under the provisions of the act of June 17, 1902,

f

(32 Stat. ,368), and acts amendatory thereof or supplementary [-

thereto, herein styled the Reclamation Law, and the LANGELL
VALLEY IRRIGATION DISTRICT, herein styled the Langell Valley
District, a public corporation orgonized and existing under the
laws of the State of Oregon, and having its principal place of
business at Kiamath Falls, Oregon, and the HORSEFLY TRRIGATTION
DISTRICT, herein styled the Horsefly District, a public corporn-
tion organized and existing under the laws of the State of Ore-
gon, having its principal place of business at Bonanza, Oregon,
both herein styled the Districts, witnesseth:

Purpose of contract.

€ Ba WHEREAS, the parties hereto entered into a contract
{
Approved,as, to form:
EOE Ocak
Natesesae 12coeepeeoooeee
ny A8f fl. Ly Holgate

Ch District Counsel
002367
. e Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 16 of 141
< | a ail 017499

dated March 27, 19¢2, providing, among other things for the
sale by the United States to the Horsefly District of a right
to the use of 4,200 acre-feet of water from Clear Lake Reser~
voir, for approximately 2,100 acres of land; and,

3. WHEREAS, it is desired by the parties hereto to in+
erease such quantity of water to 9,064 acre-feet for approxi.
mately 4,532 acres of land; and to amend the contract of
March 27, 1922, accordingly:

4. NOW, THEREFORE, in consideration of the premises
and the covenants herein contained, it is agreed between the
parties as follows;

Amendment of Article h.

 

 

5. Article 4 of said contract dated March 27, 1922, is

amended to read as follows:

 

 

h. WHEREAS, the Horsefly District contains within
its boundaries, adjacent to the lands of the Langell Valley
District, approximately 4,532 acres of land which can be
irrigated with said water if facilities for carrying the same
from Lost River through the Langell Valley Pistrict are pro-
vided; and,

Amendment of Article 16.

 

6. Article 16 of said contract dated Mareh 27, 1922,
is amended to read as follows:

16, The United States hereby sells and conveys
to the Horsefly District for the sum of Fifty-six Thousand
Six Hundred Fifty Dollars ($56,650.00) the annual use of |
Nine Thousand Sixty-four (9,064) acre-feet of water from
Clear Lake Reservoir, to be delivered in Lost River at

002368
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 17 of 141
017500

the point of diversion herein sperified, the same being
Two (2) sere-feet of water per acre for approximately Four
Thousend Five Hundred Thirty-two (4,532) acres of Land
within the District, at a charge of Six Dollars aud Twenty.
five Cents ($6.05) por aere-foot.

Amendment of Article 20.

ceca een ee Sa Se pee ergs

‘fe Article ?O of said contract. dated March 2&7, 19°,
is amended to read as Polllows:

CG. The Langel) Valley District hereby ugrces to
pay to the United States the following construction costs:

{a) One Hundred Twenty-five-One Hundred Sixty~
sevenths (125/1.6/ths ) of the total cost of the irrigation
works deseribed in Article 8 to be constructed by the United
States for the joint use of said Districts;

(b) The total cost ot the irrigation works to be
eonstrueted for the Langell] Valley District described in
Article 9;

(ce) The sum of Seventy-eleght Thousand One Hundred
Twenty-five Dollars ($78,125) for water supply described in
Article is;

Provided: That the aggregate sum payable under this
contract by the Tangell Valley District to the United States
for construction costs, exclusive of penalties, shall not poe
exceed the sum of $387,000.

 

 

Amendment_of Article ?1.

ib. Article Pl of seid contract dated March 27, 192°,
a ’

is amended to read as follows:

 

21. The Horsefly District hereby agrees to pay to
the United States the following construction costs;

(a) Fertyotwo-One Hundred Gixtyssevenths (42/167ths)
of the total cost of the irrigation works described in Article
8 to be constructed by the United States for the juiut use of
paid two Districts;

(b) The total cost of the irrigation works to be
constructed Lor the Horsefly District desertbed in Article 10;

(c) The sum of Fifty~six Thousand Six Hundred Fifty
Dollars ($56,650.00) for water supply described in Article 16;

002369
Te

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 18 of 141
e 017501

ra

Provided: That the aggregate sum payable under this
eontract by the Horsefly District to the United States for
construction costs, exclusive of penalties shall not exceed
the sum of $120,000.

Contract of March 27, 1922, otherwise
unaffected.

 

 

9. The said contract dated March 27, 1922, between the
United States, the Langell Valley Irrigation District, and the
Horsefly Irrigation District, shall remain in full foree and

effect except as herein specifically medified.

0. No Member of or Delegate to Congress, or Resident
Commissioner, after his election or appointment, or either
hefore or after he has qualified and during his continuance
in office, and no officer, agent, or employee af the Govern-
ment, shall be admitted to any share or part of this contract
or agreement, or to any benefit to arise thereupon. Nothing,
however, herein contained shall be construed to extend to
any incorporated company, where such contract or agreement
is made for the general benefit of such incorporation or
ccmpany, as provided in section 116 of the act of Congress
approved March 4, 1909 (35 Stat.,1109).

IN WITNESS WHEREGr the parties hereto have hereunto

whoo

 

 

 

002370
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 190f141
017502

signed their names the day and year first above written.

THE UNITED STATES OF AMERICA

_ By (Sgd.) E. C. Finney
First Assistant™” Secretary of the Interior.

 

 

 

 

(SEAL) LANGELL VALLEY IRRIGATION DISTRICT
Attest:
By John W. Turner
A. L. Wisherd President.
Secretary
(SEAL) HORSEFLY IRRIGATION DISTRICT
Attest:
By Jacob Aueck
Wm. F. B. Chase Fresident.
Secretary.
5m

i
|
i.
|

 

 

 

 
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 20 of 141
017503
Symbol No. T1R-boo
UNITED STATES
DEPARTMENT OF THE INTERTOR

BUREAU OF RECLAMATION
KLAMATH IRRIGATION FROJECT

CONTRACT BETWEEN THE UNITED STATES Of AMERICA AND THE HORSEFLY IRRI-
GATTON DISTRICT, AMENDATORY OF AND SUPPLEMENTARY TO CONTRACTS DATED
JULY 10, 1.919, MARCH 27, 1922, OCTORER 12, 1922
AND OCTOBER 15, 1923.

Lo THIS AGREBMENT, made thie oo«Ttheosoday OF svcccceelO¥sccevce
A. De, nineteen hundred and twenty-nine, between THE UNITED STATES OF
SMERICA, acting for this perpose by goes Ms , Mixon, First Assistant...
Secretary of the Interior, pursvant to the provisicns of the Act of
June 17, 1962 (32 Stat., 348), and acts amendatory thereof or aupp-
jementexy thereto, and particularly the Act of May 25, 1926 (lk Stat. ,
636), all. cammonly known as the Reclamation Law, hereinafter referred
to as the Unlted Stetes, and the HORSEFLY IRRIGATION DISTRICT, a public
corporation, created, orgentzed and existing under and by virtue of
the laws of the State of Oregon, with tts principal place of business
in the Town of Bonanza, County of Khemath, State of Oregon, hereinafter
referred to as the District;

WITNESSETA THAT:

2. WHEREAS, the parties hereto entered into an agreement dated
July 10, 191.9, symbo) Lir-400, wherein the United States agreed, under
canditions as stated therein, to deliver to the Dietrict from the Plow
of Lost River at or below Bonanza Springs, Klamabh County, Oregon,

forty-four (44) cubic feet of water per second during the irrigation

002372
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 21 of 141
017504

season of each year, for which the District uprecd toe pay, Including
alau the payment of certain anual operation and maintenance charges;
3e WHEREAS, the portlea hereto entered Loto a further aproc«
ment dated Oetober te, 1922, eymbol Lirreel OO, wherein the United States
agreed, under conditions as stated therein, to deliver to the District

from the flow of Lost River eb or below the aforesaid Ronanga Springs,

 

an additional. £ifteen (15) cubic feet of water per second during the
irrigetion season of each year, for which the District agreed to pay,
ineluding alea the payment of certain antual operation and malatvenarce
charges; arid

h, WHERWAS, the parties hereto and the Lengell Valley Irriga-

tion District entered Into an agreement dated Merch 27, 1922, Synbol,

 

lizelie, whereunder, besides other stipulations and agreements, the
United Staten agreed to do certain work Lor the District and theresPter
to furniuh Lt with irrigation weter from Clear Lake Reservoir, and the
District agreed to pay the cost thereof, which sald egrecment, tn so Par
an it affected the Horseviy Uerigation District, was amended by agrees
ment doted Oetober 15, 1923, Symbol Tlrei tos and

5. WHERESS, only two inetalments of one per cenbura each or
construction sharges due Peon the Lilstrich to the Untted States under
the terms and conditions of the sagreement of Murch 27, 1922, amended.
and supplemented as aforesaid, have acerued, and the District hus made
application for amendment thereof to the extent that it may receive the
benefits of the Act of May 25, 1926, which authorizes on extension ot
time for the payment of unacerued construction eharges, as well as the

002373
 

fe

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 22 of 141
017505

benetite of subsection "EB" of Section 4 of the Ach of December 5, 19e/

(42 State, 673,703), which suthorizes a reduction in the raic of
penalty preserlbed by sections three and six of the Act of August
13, 100. (38 Stet. , 686); and
6. WHEREAS, the Disteiet hay also made upplicebion for amend=
ntor the aforesaid agreements dated July 10, 1919, and October Le,
gee, ta the extent that 1t may receive the benerits of the said Act
of Deceiber 5, 1904, in su far only as it omthorises a redvetion in
the vate oF penalty on delinquent aceountbes
NOW, THEREPORE, 1b is agreed as follows:

Time of Payment of Unaccrued Cons struction Charges under
tp amended . |

 

     

fa The agreement of March eY7, 1922, as amended by agreement
of Oeteober 1b, 1.923, is hereby modified to the extent that the payment
of unecerued construction charges may be made in thirty-nine annual
instealwents, The First four of such instalments shall. aach be three
fourths of one per centum, the next ten Tustalments each two per cen=

vind

tum, the next twenty-flve inataimente each three per centum of the
total accrued. and deferred construction charge. The sume snnually
payable shill. be divided iitto tro (2) equal instalments paysble dunc
30 ead December Yl of cach yeas, begloning with June 30 of the yeur
L920.

Tine of Payment of Unacerued Construction Charges under
Agreement of July 10, LOL9, changed.

 

8, Article nine (9) of the aforesaid agceement of July Lo,
LOL9, Ts hereby amended to the extent only of changing the dates June

Fe
e Bos

002374
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 23 of 141
017506

1 end Deeconber Las said dabes appear therein, to read Jume 30 ond
December Zl.

Fenalties and Tnter

(oper BEY. eR Un ATA

 

t Reduced,

 

 

Go Whe penalty ageiust delinquent nccounts as provided in
previous agreements, le hereby reduced to onechalf of one per centum
per worth, which said penslty shall. epply to all. instelments of

3 & Pd AY peda

HOS, Or avy part Thereof, auc from the District to the United

   

States subsequent to December 5, 19¢h, and on all. auch insteiments
or any part thereof, that mey renaip unpala by the District to the
Tnited States atber the same became due, there shall, bo added to the
amount vunpsid a penalty of one-half per centum and a ike penalty of
ope-half? per centum of the amount unpaid on the Mrst dey of each

wonth thereafter so Long as such dufault shall coatinue.

 

Operation and Malutenance Charges Payable Annuatly Lo Advance.

   

LQ. Article twentyethree (23) of the agreement of March 27,
1.922, lu hereby amended so as to provide that the anavel operation and.
milutenance charges due from the District under paragraph (a) thereo?

shall be that proportionebe part of the total estimated cast of the
operation and maintenance of Clear Lake Reservoir that 4542 acres of
ivelgeble land bears to the totel ixrigable area receiviug benefits
from the Reservoir during the year as determined by tha Secretary of
the Interlor, Poragraph (b) of said erticlle twenty-three (23) is
hereby awended so as to provide that the Distaxict shall pay annually
4590/10762 of the totel estimated cost, as determined by the Seere=
tary, of the delivery of water for the District snd the Tangell Valley
Irrigation Dietrict from Clear Leke Reservoir te the Diversioa Dam Ta

o a

002375
gts

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 24 of 141
017507

Tost Rlver neur the Calivornia-Ore,on boundary Jine. An estimate of
the total of cuch operation aad muintenance charges for each dorigation
season shawl. he furniehed to the District by the proper officer of the
United States on ov hefoure September first of the yerr preceding the
yeer ‘ln which such cheyges shall hecome due, and the total ot such
ootimate, plus the onnwel. operation and madnatenance charges die under
Artiele Ten (10) of the agecement of July 10, 19L9, and Article twelve:
(12) of the agreemont of Octoher 12, 1922, shall be paid semtcannually
in advance of the delivery of water. (tmechalf of such cherges shall
pe ave and payable on Janunry 1 of each yenr fexcept thet the first
half of puch charges for the year 1929 shall. becane due and payable
as of the date hereof), and the belanee thereof ahall become due and
payuble on July 1 of eneh year, and wo water shalt. he delivered to
any water user until sach charges heve been paid by the District to
the United Stetes, <Any differences that may Loter develop between
the evtimated cost and the ecbual coat of operation and matatvenence,
will be adjusted aad reconeLled in the estinrtes for the Tol towing
VERT o
Exiuting Contructs affected only as Uxpressly Modified.

iia  bkxcept as expressly modixvicd hereby, the contracts of
Suty 10, 19L9, Morch @7, 1.922, Oetober Le, 1922, ond October 15, 1924,
between the United Staties and the District shal be and remain in full
Loree and effect.

Member of Congress Clause

te. Nu Menber of or Delegate to Congraus or Reaident Come

mlosioener shall. be adaitted te any shure or pert of thin coutract or

o 5

002376
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 25 of 141
? 017508

to any benefit to arise therefrom, Nothing, however, herein contained
shall be construed to extend to any Imcorporated company 1f the cone
tract be for the general benefit of such corporation or company.

IN WITNESS WHEREOF, the said parties have caused these
presents to be subscribed by their duly authorized representatives the

day and year first above written,

 

THE UNITED STATES OF AMERTCA

By gos, M. Dixon
First Assistant “Secretary of the Interior

 

HORSEFLY IRRIGATION DISTRICT

 

 

 

(SEAL ) Ry Irl Davis :
President <a
_ Attest: a) 3
eS Wo, F. B. Chase i
Secretary. ie
s 2

» Be

002377
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 26 of 141
017509

a fr- ttow
DEPARTMENT OF THE INTERIOR

ONTTED SYATES RECLAMATION SERVICE
KLAMATH TRRIGATION PROJECT, OREGON,
Contract wade by the United States with the Horsefly Irri-
gation District providing for the delivery of

Water from the flow of Lost River at
or below Bonanza Springs .

 

THIS AGREEMENT, made and entered into this 12th

day of October » i922, in pursuance of the act of

 

Congress of June 17, 1902 (32 Stat,, 308}, known as the Recla-
mition Act, and acts amendatory thereof or supplementary there-
to, and in partienlar Sections 2 and 3 of the Act of Congress
approved February 21, 1911 (36 Stat., 925), known as the
Warren Act, by and between the United States of America acting

in this behalf by E. C. Finney, First Assistant Secretary of the
Interior, =

tion Distriet, a public corporation organized and existing
under the laws of the State of Oregon, with its principal place
of business in the Town of Bonanza, Klamath County, Oregon,
hereinafter styled the District, witnesseth:

Purpose of Sgreenent.

2. WHEREAS, in carrying out the provisions of the Recla-
mation Law the United States has under construction the Klamath
Project, and has made appropriation of a11 unappropriated waters
of Lost River and tributaries including Bonanza Springs, in

Approved as to form:

Klamath County, Oregon, and Date, Och. 25/22. ccrssccne
By. /s/ HL Holgate..ccss
District Counsel

002378
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 27 of 141
017510

4. WHEREAS, the District did on the 10th dey of July,
1919, enter into a contract with the United States for a supply
of Lorty-four (44) cubic feet of water per second during each
irrigation season for the irrigation of not to exceed four
thousand four bundred (4200) acres of land within the District,
and

4, WHEREAS, the District proposes to furnish water to
fifteen hundred (1500) acres of additional land within the
District, and

5. WHEREAS, the United Stetes has expended large sums of
money in surveys and other investigations looking toward
the irrigation of lands in the vicinity of Bonanza, Oregon,
including the lands to be watered by the District,

6. NOW, THEREFORE, in consideration of the covenants
herein contained, it is agreed as follows:

United States Agrees to Deliver Water.

 

ink The United States agrees to deliver to the District
from the flow of Lost River at or below Bonanza Springs, fif-

f=

teen (15) cubic feet of water per second during the irrigation he
——

season of each year for the Irrigation of not to exceed fifteen - pe

hundred (1500) acres of land within the District, which amount

of water is in addition to the forty-four (44) second feet

provided in the contract of July 10, 1919, and the area in

addition to the four thousand four hundred (4400) acres referred

to in said contract, It is understood, however, that the United

“P.

002379
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 28 of 141
017511

States shall not be Liable for failure to deliver water here-
under caused by insufficient supply of water, hostile diver~
sion, drought, interruption of service made necessary by re~
pairs, damages caused by floods, unlawful acts or unavoidable
accidents or the diversion of water under appropriations
superior to those of the United States, It is the purpose

of the District to acquire under the provisions of this con-
tract a permanent right to the use of water hereinbefore
descrihed for the irrigation of lands within the District.

Distribution of Water.

see te ee

y 8. ‘he District will at its own cost convey the water
released as herein provided to the place of use and perform

all acts required by law or custom to maintain its control

|

over such water and to secure the beneficial application of
the same to District lands. A failure to exercise diligence
in placing the water herein contracted for to beneficial use
shall result in an impairment of the water supply at the dis-

posal of the United States. ‘The supply to be furnished to the

 

District shall be reduced to the extent of such impairment but
the payments to be made hereunder sball not thereby be reduced
except upon the written consent of the Secretary of the Interior.

Measurement and Use of Water,

 

9. Such water shall be supplied to the District and by
the District to the landowners in compliance with Sections 2

and 3 of the sforesaid Warren Act, No greater area than fifteen

092386
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 29 of 141
017512

hundred (1500) acres of Land in addition to the four thousand
four hundred (400) acres hereinabove ret‘erred to shall be

erigated unless pursuant to supplemental contract with the
United States, ‘fhe United States shall have the right to place
inspectors at any point joa the District during the irrigation
season and make such tieasurements, investigations and observa-
tious as ave or mr be necessary In the judement of the Project
Manager for the enforcement of this provision.

Location of. Machinery aud Mea; surenecat of Water

Lo. All machinery and equinment installed by the District
in connection with the use of said water shall be located and
uperated so as not to interfere with the establishment, opera-
tion and malntenance of such other machinery, equipment, or
other construction as may hereafter be established by the United
States or its successors in interest, in connectida with the
irrigation system of the Klanath Project. The water taken by
the District under this contract shall be measured by awtamatic
gauges or such other means as shall be satisfactory to the Froj-
eet Manager or other offieer of the United Stutes in charge of
said Klamath Project, said measuring and controlling devices ta
be furnished, installed and maintained by and at the expense of
the District; provided, that sald measuring and controlling
devices shall he and remain at all times under the complete can-
trol of the United States, whose representatives may at any time

have aceess to them over the lands af the District, If the

wale

002381
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 30 of 141
017513

District shall fail to construct or maintain such devices in 49

satisfactory manner the United Steter may install, repeir ar

mo
55

maintain the same at the expense of the District and umtil put

in preper order may reduce the amount of water delivered ta

such an extent as may insure the United States against the de.

livery of a greater supply of water than that to which the

District is entitled,

Payment by the District Por Water
Li, In addition to the sums agreed to be paid in the

contract of July LO, 1919, hereinbefore referred to, the Din-

trict agrees ta pay to the United Gtates the full sum of nine
| thousand seven hundred fifty no/100 ($9750.00) Dollars in
forty (40) semi-annual installments, payable June 30 and
December Ql of each year beginning June 30, of the first year
following the year when water is firsi delivered hereunder.
The first eight (8) of such semi-annual installments shall
each be one percentum, the next four (4) iastallments shall be

each two percentum and the next twenty-eight (28) installments

 

each three percentum of the said total sum of $9750.00,

 

Payment of Operation and Maintenance

 

 

 

12. In addition to the operation and matitenance charges
provided by contract of July 10, 1.919, the District will also pay
to the United States the annual. operation and maintenance charge
of one hundred twenty dollars ($120.00) which shall be due on
the first day of January of each year beginning with the year 1923.

if any payment required by this and the preceding paragraph is not

ws

002382
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 31 of 141
017514

made when due it shall bear interest at the rate of ten percent
(10%) per annum from the due date until paid.

13. The terms of this contract shall inure to the bene-
fit of and be binding upon the successors in interest and
assigns of elther party hereto,

ae Bete ee Sones Coane

14. No Member of or Delegate to Congress, or Resident
Commissioner, after his election or appointment or either before
or after he has qualified and during his continuance in office,
and no officer, agent or employce of the Government shall be ad-
mitted to any share or part of this contract or agreement, or to

vs 4 eny benefit to arise thereupon, Nothing, however, herein con-

tained shali be construed to extend to any incorporated company,

where such contract or agreement is wade for the general benefit
of such incorporation or company, as provided in Section 16 of
the Act of Congress approved March 4, 1909 (35 Stat., L. 1109}.

IN WITNESS WHEREOF the parties hereto have caused this

 

instrument to be executed the day and year first above written.
UNITED STATES OF AMERTCA

By /s/ £. C. Finney 7
Witneas; First Assistant Secretary of the Interior.

 

HORSEFLY TRRIGATION DISTRICT

 

By Jacob Rueck, President

 

 

 

 

 

Wm, R. Irwin By _Wm, F. B. Chase, Secretary.
Ward Rueck
(SEAL)
ake

002383
&

it

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 32 of 141

017515

R.O. Draft 8/26-1976
Rev. R.O. 1/28~1972

UNITED STATES
DEPARTMENT OF THE UNTER TOR Contract No,
BUREAU OF RECLAMATION 14-06-.200-5'7 354
Klamath Project, Gregen-California

CONTRACT BETWEEN THE UNITED STATES OF AMERICA AND
CLYDE M. HORSLEY AND ALMETA HORSLEY
PROVIDING FOR PROJECT WATER SERVICE AND
PAYMENT OF CONSTRUCTION CHARGES

 

 

 

THES CONTRACT, made this 29 day of _ January ;
19 7, im pursuance generally of the Act of June 17, 1902 (32 Stat. 388),
and acts amendatory thereof or supplementary thereto, all collectively
hereinafter referred to as the Federal reclamation laws, between THE
UNITED STATES OF AMERICA, hereinafter referred to as the United States,
represented by the Secretary of the Interior or his duly authorized
representative, hereiaarter referred to as the Secretary or Contracting

Gtficer. and Clyde M, Horsiey and Almeta Horsley, bia wife
E

 

 

_» hereinafter referred to as the Contracter,
WITNESSETH, That:
WHEREAS, the United States lias ecemstructed the Klamath

Irrigation Prefect in the Statea of Oregon and California and has

available for delivery therefrom a supply of water; and

WHEREAS, the Contractor desires ro contract with the United

stetes for a wéter supply for the irrigable area of the Land herein

described;

002384
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 33 of 141

017516
i NOW, THEREFORE, in consideration of the covenants herein
2 cantained, it is hereby agreed as follows:
a l. Upon the terms aad conditions set forth beluw the United
4 States will provide irrigation water for delivery to and for
5 beneficial use upon the irrigable lands of the Contracter described
6 as folltews: 19.0 aeres in the SRASK} Section 31, Township 39 South,

Range 9 “Mast, Willamette Meridian containtag in all 10.0 acres of
? irrigebie lend, ;

8 SELSKi; ~ 10.0 total irrigable acres

9

1G

j

12 2. Delivery of watec to the Contractor's irvigable lands will

13 be made through Klamath Project distribution facilities operated and
{4 saintained by Klamath Irrigation District. The Contractor shall schedule
Lo ai} water co be delivered with Kiamath Irrigetion District and pay all
16 assessed charges Cor operation and maintenance to thut District or its
az successors in interest.

16

1g
20
2h
22

Zé

002385
4

as

ic

1k

20

al

22

2)

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 34 of 141
017517

3. Ia consideration of the delivery of watex by the United States
in accordance with the schedule of delivery submitted by the Contractor
to the Kiamath Irrigation District and the terms and conditions of this
contract, the Contractor agrees to pay to the United States § 425.00 _
in 89 equal semiannual instaliments, which shall be due ond payable on
June 30 and December 31 of each year, commencing on June 30 Following
the date of execution of this contract.

4. The United States assumes no responsibility for and neither it
nor its officers, agents, or employees shall have any Liabilify for or
on account of; |

(a) The quality of water to be diverted by the Contractor;

(b> The control, carriape, handling, use, disposal, or
distribution of said water outside the facilities being operated
and maintained by the United States;

(c) Claims of damage of any nature whatsoever, iucluding,
but aot himited to, property loss or damage, personal injury, or
death arising out of or connected with the control, carriage,
handling, use, disposal, or distribution of said water outside
of the herelaabove referred to faciliries; and

(dd) Any damape whether direct ex indirect arising eut of
or in any manner caused by a shortage of water whether such
shortage be on account of errors in uperetion, drought, er

anavoidable causes

fod

Fd

002386
mf

“

19

1

13
14
15
16
17
18
19
20
Zl

22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 35 of 141
t 017518

5B

5. The Contractor shall pay a penalty on installments or eharges
which become delinquent computed at the rate of 0.5% per month of the
amount of such delinquent inataliments or charges for each day from
such delinquency until paid: Provided, That mo penalty shell be charged
to the Contractor unless such delinquency continues for more than 30 days.

&. For the purpose of securing payment to the United States of
the obligations described in Article 3, according to the conditions
herein stated, a lien in favor of the United States in the amount of
the total ebligation described in Article 3, is hereby created and made
a chargé upen all of the said land. Upon the failure of the Contractor
for 2 or more successive years to make payments described in Article 3
and st the times and in the manner therein described, the United States
is hereby authorized to foreclose the lien hereby created and to sell
ssid land to satisfy the obligation due the United States: Provided,
hwever, That no water shail be made available to the Guntractor after
any 12-month period in which the Contractor may be in arrears in the
payment of charges accruing under this contract.

7. The United States reserves the right to collect fer use on the
Klamath Project all waste and seepage water coming from the lands of
che Contractor. The Contractor: shall have the right to discharge waste

and seepage water into the drainage system of the Kiamath Project.

4

002387
il

12

13

14

26

2]

z?

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 36 of 141

017519

§. {a> The Secretary reserves the right to make, after an
opportunity has been offered to the Contractor for cousultation, rules
and tegulations consistent with the provisions of thie etinbrace, the
iaws of the United States, and the State vf Oregon, to add te or co
modify them as may be deemed proper and necessary to carry out Chis
contract, and to supply necessary details of its administration which
are not covered by express provisions of this contract. The Contractor
agrees to ohsarve such rules and regulations.

{6b} Where the terms of this contract provide for action to
be based upon the opinion or determination of either party to this
contract, whether or not stated to be canclusive, said terms shall not
be construed as permitting such action to be predicated upon arbitrary,
capricious, or unreasonable opinions or determinations. The Seeretary's
decision on all questicus of fact arising under this cvntract shall be
made only after consultation with the Contractor and shall be conclusive
upon the parties thereto.

9. Phe Contractor agrees to submit through the Klamath Irrigation
District to the Contracting Officer or his authorized representative,
on or before December J] of each year, a report of crep and livestock

production in such form as the Coutracling Offieer may request.

002388
8

LO

il

ind

ia

14

i5

16

1?

Ls

a9

20

2

22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 37 of 141
017520

1G. The Conticactor agrees that the proper officiale, agents, or
employees of the United States shall have the righc of lagress to and
egress frum the property as described in Article i abowe, at all proper
times and places as may be wecessary to carry out: the provisions of this
contract .

ii. The expenditure orf advance of any momey or the performance of
any work by the United States hereunder which may require appropriation
of money by the Congress or the allotment of funds shalt be contingent
upon such appropriation oxy allotwent being made. The fatiure of the
Congress te appropriate funds or the absence ef any allotment of funds
shali nor rekieve the Contractor from any obligations under this contract.
No liability shall acerue to the United States im case such funds are not
appropristed or allotted.

12. No Member of ov Belegate to Congress or Resident ConmisaLloner
shaii be admitted to any share or part of this centract of to any
benefit that may arise herefrom. This reatriction shali not be construed
to extend to this centract if made with a corporation for its general
benefit.

14. (a) Any notice, demand, or request authorized or cequiced by
this canutvact shall be deemed to have been given when mailed, postage
piepuid, or delivered to Che Regional Lirector, Region 2, Burean of

Reclamation, 2800 Cotitage Way, Sacrameocm, California 95825, on behalf

&

002389
10

4

%

6

i?

18

19

20

21

22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 38 of 141

017521

of the Gnited States and toa Clyde Mv, Horsley 5 Box, 5

 

Midland Oregon 9/69;

# 3
— » om behalf of the Contractor. The designation of
the addressee or the address may be changed by notice given in the same
manner as provided in this article fer ather notices.
14. The provisions of this contract shall apply to end bind the
successors in interest and assigns of either party hereto.

IN WITNESS WHEREOF, the parties herete have executed this

coutract the day and year first hereinabove written.

THE UNITED STATES OF AMERICA

 

CONTRACTOR :

page Sy & / =
(Lo ti in Marikige—

Cigde M. Horsiey

 

 

Almeta Hor: Sley

_thloruet Ldn Bartley.

002390
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 39 of 141
017522

‘ah

ag
»

STATE OF OREGON)
) aa.
COUNTY OF KLAMATH )

On this 2? day or January 2 de ties yaar 19 72,
before me, W. G. Bly » & notary public
jim end for said County and State, residing thersin, duly commissioned
and sworn, personally appeared Clyde M, Horsley and.

ty Tore 1 B
Aimete Hors? ey , known toe me to be the person whose nemas

 

ace :

is subseribed to the within instrument, and acknowledged to ms that ho
executed the same.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed

my officiel seal the day amd year in this certificste first above

 
  

written.
Aife SE |
Notary Publietn and for the
County of Wighmth, State of Or
(SEAL) agOR

My commission expires  Decenber 4, 1973

002391
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 40 of 141
017523

HAV 2, ROSZAYS. SANAGER
JOHN A, BANSMALE PRESTO ORNT WiLLIAs RAINGUM, DIMECTOR % @. BORN, NiRCCTOR AOWM ? STEWART i. SECRETARY

aoe rs 7

. a
1 4B
V7

CLAMATH IRRIGATE BISTRGr
4 + HEADQUARTERS OFFIc€ :
6940 K.P. LANES — (804) BG2-qdat
a. & 7 KLAMATH FALLS. OREGON sven!
or oy set A
har waged? ) pa

December 3, 1971

#r. Gigde Horsley
Box 57
Midland, Oregon « 97634

Dear Mr. Hereley:

The following Resolution was adopted at regular meeting of the Board of
Directors, held on Friday, December 3, 19715

“WHEREAS, Clyde Horaley 1a new, by purchaaa from the United States, the owner
ef lend within the Klamath Irrigation District, and water is available for the
10,00 acres fer which a water-right is desired, and

“PEREAS, the United Stataa te praparing an individual contract with Mr. Hor-
sley, whereby tha United States will collect original conetruction chargea on
the seid 10,0 acres, and :

“WHEREAS, water for use duriag the first half ef tha 1972 irrigation season,
being threugh June 30, 1972, will be sold to Mr. Horeliay on a rental basis at
one half of the evavity Operation & Maintenance rate per acre,

“NOW, THEREFORE, BE If BESGLUED: Phar the said 10,0 acres, being a portion of
the SEESELG, Section 31, Township 19 S, Hangs 9, E.W.H., in Mr. Horsley'y owner.
sip, be and ave heraly vinced om tha Figcal Year 1972-73 asssesement reli sf
cha Elewath Lerigation biatrict for Operation & Maintenance and Supplemental
Construction charges,”

&& kk & &

It wae egreed chat the supplemental construction charges would be pro-
rated on agesasewent voll in accordance with the contracts, as Teallows:

cayenne Piczo - 16 years @ Sic per acre per year
; Ge na - 43 gsase @ 560 gex atre pert yrar
7 Brafnage - 20 yeara @ 426 per avre per year

Very truly yours,
KLAMATGH [TRRIGATION [STRICT
} a yp sy

"a Fey ale } atte enacts £.. a
/ Sacretery & Officer Manage «

 

  

[nl
Pleses acknowledge by vigming im space provided and return the original
in the @elf-addreared stamped envelope enclosed.
? :
Bater Oo ss ae fe eS
CLYE HORSLEY 002392

 
€6€c00

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 41 of 141
017524

£.0. Deafe 2/ 12-1988

Contract Ho.
14-06-200-41-4
Amendatory

URI LED STATES DEPARTHENT OF TRE INTERIOR
BUREAU OR RECLAMATION

AMENDATORY CONTRACT BETWEEN THE UNITED STATES OF AMERICA

AND KLAMATS BASIN IMPROVEMENT OISTRICT FOR CONFORMANCE WITH SECTION 223

 

 

 

OF THE -RPCLAMATION IGN REFORM ‘AcE uF F982 (TLILE IL, PUBLIC LAW 97-293}

 

THIS CONTRACT AMENDHEST, wade this 1h ay of AlQY? 198A
pursuaut to Small Reclautiou Projects Act of August 6, 1956 G0 sat.
1044), and acts amendatory thereof, incivdéding Séetion 223 of the
Reclamation Reform Act of 1982 (RRA) (96 STAT. 1272), is between the
UNITED STATES OF ANERICA, represented by the Contcacting Dificer
executing this amendment, and the KLAMATH BASIN IMPROVEMENT DISTRICT,
tereinafter call the Contractor.

  

It is agreed that the following change te Contract No.
14--06~200-4)-A dared April 25, 1962 (existing contract), between the
United States uad the Contractor, shall be effective commencing
Oetober 12, 1982.

4rticle 16(c} of the existing contract, es smended, is
deleted and the following inserted in lieu thereuf:

REPAYMENT BY THE DISTRICT

 

16. (ec) With each annual principal installment due and payabie
on January 1, the Distriet shall pay to the United States interest at
the cate of three and three-fourths percent (33/42) per annum on that
portion of the unpaid loan obligation which is attributable to
furnishing irrigation benefits to excess land at any time during the
preceding l2-month period. Such portion of the loan obligation shall
be determined by dividing the total acreage of “excess Land", whether
irrigated or net irrigated, im the Bistrict during the preceding
i2-month period by the tetal irrigable acreage ia the District duriag
said periad and multiplying the quotient so derived by the balance af
the lean obligation. Until such time as the loaa obligation has been
deterwincd, interest payments shall be computed on the basis of the
estimated Ioan obligation which shall be announced by the Contracting
Officer. For purposes of administering Part B (Small Reclamation
Froeject Loan) of this corptract only, “excess fand” shall mean that
part of the irrigable lead receiving irrigation benefit and owned by a
qualified recipient in excess of 960 irrigable acres; or owned by a
limited recipient in exeess of 320 irripgable acres, pursnaul to
Section 223 of the Reclamation Reform Act of 1982 (fublic Law 97-293).
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 42 of 141
oeeOn 017525

Ail ether contract provisions shall

Femaia in force and are
nok affected by this amendment.

I WITNESS WHEREOPF, the partied hereto have executed this
awendatery contract the day and year first above written.

THE UNTTER STALE OF AMERICA

 

“ a pe ;
im if FH, Fy ff fy /
Acting By Linh felec Bees

Kegiadwal Director, Bid-Pacific Region
Bureau of Reclamation

KLAMATH {NPROVEHENT DESTRICT

Attese:

 

-) "3

i fy

A ae YW. fe hea

ee a el
Secre dt ry A

MEKID ,

te
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 43 of 141
S6EZO00 017526

RESOLUTICN

Approve the amending of a contract between the United
States aml Klamath Basin Improvetment District, No.
14-06-20U0-41~-A, dated April 25, 1962, pursuant to
Sec:tion 223 of the Reclamation Reform Act of 1982

(96 Stat 1272) and subject to the approval of the
attorney for the District authorizing the President
and Secretary of the District to sign on behalf of
Klamath Basin District Improvement District.

Dated: April 9, 1985

We hereby certify that the above Resolution
was adopted by the landowners and the Board of
Directors of Klamath Basin Improvement District on

April 93, 1985,
fi
Condy te Oh ty
Secretar
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 44 of 141

 

 

 

 

 

 

 

 

017527
UNITED STATES Contract No.
DEPARTMENT OF THE INTERIOR 14~-06-200-41~A
BUREAU OF RECLAMATION April 25, 1962
Klamath Project, Oregon-California
CONTRACT BETWEEN BUD TES OQ} f
AMPROVEMENT eee PROVIDING FOR A WATER aaa AND FOR
A LOAN FOR CONSTRUCTION OF A SMALL RECLAMATION PROJECT
Table of Contents
Article
: Ro. Title Page No.
Preamble a
Explanatory Recitals l= §
1 Nefinitions ke 5
PART A - WATER SUPPLY |
2 Water to be Furnished to District 5- 6
3 Measurement of Water 6 :
\ United States not Liable for Water Shortage T
 § Use of Water Furnished to District G '
¥ 6 Excess Lands 8 ir
PART B - SMALL RECLAMATION PROJECT LOAN A :
c Estimated Cost--Loan-~Contribution 8- 9 fa
8 Work to be Performed by the District 9-10 ae
9 Scheduling of Work 10-12 .
10 Advances by the United States 12-16
ta. Accounts, Records, and Reports 16-17
le Progress Reports, Drawings, and Inspection 17-18
13 Costs of the United States 18-19
‘Ls Performance Bonds~-Contracts with Others 19
15 Failure of the District to Complete the Project 20-22
16 Repayment by the District 22-al to
17 Operation and Maintenance by the District 2k -26
18 Right of United States to Assume Operation
and Maintenance 26+30
END OF PART B
19 Other Charges to be Paid by the District 30-32
20 Agreed Charges a General, Obligation of the District--
Levy of Taxes and Assessments--Fixing of Rates
and Tolls 33
eL Refusal of Service in Case of Default 33-34
22 Penalty upon Delinguency in Payment 3h
23 All Benefits Conditioned upon Payment 34-35
2h, Books and Records~--Access Thereto 35-36

002396
orm
oe 3

Article

Ho.
erp

25
26
27
28
29
30
31
32
33
34
35
36
37
3G

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20

Table of Contents (cont'd)

Titie

 

Crop Census

Changes in Organization of District

Rules and Regulations

Contingent on Appropriations or Allotment of Funds
Copeland (Anti-Kickback) Act-~Nonrebate of Wages
Assuvances Relating to Validity of Contract
Remedies Under Contract not Exclusive--Waivers
Anendment or Repeal of Federal Reclamation Laws
Notices

Assignment Limited--Successors and Assigns Obligated
Determinations

Covenant Against Contingent Fees

Officials not to Benefit °

Nondiserimination

Page 45 of 141

017528

Rage No.

36
46
36-37
37
37 +38
38-39
39
39
49
40
40
41°
4}
Arad 5

002397
 

12

13

14

LS

17

La

19

20

yas

22

23

24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 46 of 141
017529

R, 0, Draft 2/2-1962
av, Wi, 3-29-1962
UNTTED. STATES
DEPARTMENT OF THE INTERIOR
BUREAU OF RECLAMATION
Klamath Project, Oregon-California

CONTRACT BETWREN THE UNITZD STATES OF AMERICA AND KLAMATH BASIN

IMPROVEMENT DISTRICT PROVIDING FOR A WATER SUPPLY AND FOR
A LOAN FOR CONSTRUCTION OF A SMALL RECLAMATION PROJECT

4
THIS CONTRACT, made this AD day of Chornk. 1%, in

pursuance generally of the Act of June 17, 1902 (32 Stat, 388), and

 

ae

acts amendatory thereof or supplementary thereto, and particularly !
pursuant to the Act of February 21, 1911 (36 Stak, 925), known as
the Warren Act, and the Small Reclamation Projects Act of 1956

(70 Stat. 1044), as amended (71 Stat, 48), all collectively hereinafter

 

"eee age,

referred to as the Federal reciamation laws, between THER UNITED STATES
OF AMERICA, hereinafter referred to as the United States, and the
KLAMATH BASIN IMPROVEMENT DISTRICT, hereinafter referred to as the
District, a public corporation of the State of Oregon, duly organized,
exLsting, and acting pursuant to the laws thereef, with its principal
place of busineas and office at Klamath Falls, Oregon,

WITWESSETH, That:

EXPLANATORY RECTLALS

WHEREAS, the District wishes to secure, and the United

States is wiliing to furnish, surplus water fram the Klamath Project,

Oregon-Callformia, of the Imlted States Department of the Interior,

002398
te

9

10

ti

 

he
15
16
ty
18

en

a)

oy

26

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 47 of 141

Bureau of Reclamation, heretnufter referred to as the Klamath
Project, for the irrigation of lands within the Ldstriets: ard

WHEREAS, delivery of surplus Klamath Project water to
the District’?s lands is dependent on the enlargement, extension,
or other modification of certain Klamath Project facilities, the
construction of additional facliibics, and the inbeprated operation
of all thereof with other facilities of the Klamath Projeet which
are now operated and maintained by the Klamath Irrigation District
pursuant to a contract, No, 14-06-200.-3784, dated November 29,
1954, with the United States, hereinafter referred to as the Operations
Contracts and

WHEREAS, the Smal] Reclamation Projects Aet of 1956
provides for participation by nen-Federal agencies in Federal
reclamation projects and for Vederal assistance in similar projects
developed by non-lederal organizations; and

WHEREAS, the District has submitled to the Secretary
of the Interior a proposal jin acceptable form and containing all.
information and showings required by the Smal? Reclamation Projects
Ach of 1956, accompanied by a payment ol One Thousand Dollars
($1,000), setting forth a plan and estimated cost in detail comparable
to those included in preauthorization reports required for a Federal

reclamation project; and

017530

 

 

 

002399
10
i1
12
13
14

16
17
18
1g
20
21
22
23
au

26

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 48 of 141
017531

WHEREAS, the proposal of the District was submitted
for review to the Governor of the State of Oregon and his authorized
representative found the Project plan financially feasible and
recomended its approval and favorable comments have been received
from the State of California; and

WHEREAS, the proposal of the District 1s for the enlargement

 

of the Miller Hill Pumping Flant, certain portions of the G and
D Canal System, and the F Canal of the Klamath Project, and for
the construction of the Stukel Pumping Plant, the Poe Valley Pumping
Plant, and certain drain extensions and modifications; and
WHEREAS, it is contemplated that the Klamath Irrigation

District will enter into satisfactory contracts with the United

 

States and the District for operation and maintenance and to permit
construction of the works included in the District's Project proposal;
and

WHEREAS, the Secretary of the Interior has found the
Project proposal to be financially feasible, has determined that
it constitutes a reasonable risk under the provisions of the Small
Reclamation Projects Act of 1956, as amended, has approved the
Project proposal, and has transmitted to the Congress of the United
States the aforesaid findings and approval}

NOW, THEREFORE, in consideration of the mutual and dependent
covenants herein contained, it is agreed by the parties hereto

as follows:

002400
i

“I OW kn

190
ii
12
13
44

16
17
18
19
20

ZA

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 49 of 141

017532

DEFINITIONS

t. When used herein, unless otherwise distinctly expressed

or manifestly incompatible with the intent hereof, the term:

(a) “Secretary" or "Contracting Officer" shall mean
the Secretary of the Interior of the United States or his
duly authorized representative;

(b) Act" shall mean the Smajl Reclamation Projects
Act of 1956, as amended;

(a) “vear” shall mean the calendar year;

(d) “fiscal year" shall. mean the period July 1 through
the next fellewing dune 303

(e) quarter” shall mean a 3-month period beginning
the ist day of January, April, July, or October in any year;

(f) "Project" shall mean and include the undertaking
for construction of additional works and the enlargement,
extension, or other modification of existing works of the
Klamath Project as set forth in the proposal of the District
or in any agreed-upon modification thereof;

(g) “Enlarged Works" shall mean works and facilities
of the Klamath Project as enlarged, extended, or otherwi.se
modified tn accordance with the plan set forth in the proposal

of the District or in any agreed-upon modification thereof,

ut

i

 

 

 

 

002401
17

18

19

20

ai

22

23

24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 50 of 141

together with all lands and interest in lands required for

successful congtruction, operation, and maintenance thereof:

(h} “Additional Works" shall mean works and facilities

other than the Enlarged Works constructed in accordance with

the plan set forth in the proposal of the District or any

approved modification thereof, together with all lands and

interest in lands required for successful construction,

operation, and maintenance thereof;

(1) “Project Works” shall mean and include Enlarged

Works and Additional Works; and

(J) “surplus water" shall mean water available from

the Klamath Project in excess of that required to meet the

prior rights of lands and entrymen

PART A - WATER SUPPLY

WATER TO BE FURNISHED TO DISTRICT

2. (a) Upon completion of the Project, or portions therecf

adequete to enable delivery, as determined by the Contracting

Officer, the United States wil] deliver or cause to ke delivered

te the Dietrict each year surplus water in such quantities as

can be beneficially used for irrigation of lande itnacluded within

the District but not to exceed an average of three and six-tentha

(3.6) acre-feet per irrigable acre,

Such water will he delivered

undex the Klamsth Preject,

 

 

 

002402
fe,

10

li

12

14

15

16

L?

18

19

20

21

23
24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 51 of 141
017534

at such points as may be agreed upen by the District and Klawath
Irrigation District with the approval af the Contracting Officer,
ot, in the absence of such agreement, at such points as may be
designated by the Contracting Officer.

(b) The United States shall not be responsible for the
control, handling, carriage, use, disposal, or distribution of water
which is furnished at the delivery points established pursuant to
subdivision (a) of this article nor for claim of damage of any nature
whatsoever including, but not limited to, property damage, personal
Lajury or death arising out of or connected with the control, carriage,
handling, use, disposal, or distribution of such water beyond such
delivery pointa,

MEASUREMENT OF WATER

3, The water furnished to the District hereunder shail be
measured by such measuring and controlling devices or such automatic
gages, or bath, satisfactory to the Contracting Officer, at such point
or points as may be designated by the Contracting Officer, Said
measuring and controlling devices shall be furnished, installed, and
malotained as required for Project operations and preservation of
water rights and at no expense to the United States. The District
shall arrange for collection of the data therefrom and for furnishing
the United States written reports of auch data for each month on or
before the 7th day of the following month or at any other Eime on

request,

 

 

002403
: Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 52 of 141
FO 017535

 

2 4, On account of drought, inaccuracy in distribution, or

3 other cause, there may oecur at times a shortage in Lhe quantity
I of water that is available for delivery herounder and in no evant
4 shall any liability accrue against the United States or any of

6 its officers, agents, or employees for any damage, direct or

7 indirect, arising therefrom. jn any year in which Lhere may

8 aceur a shortape from any cause, the United States reserves the
9 right to apportion the available surplus water supply among the

10 District and others entitied, under existing and future contracts
11 made pursuant to the Warren Act, to receive water from the Klamath
12 Project.

 

13 YSE OF WATER PURNTSHED TO DISTRICT

 

 

14 5S. The District agrees that water furnished to it by the

15 United States pursuant to Article 2 will not be delivered or

16 furnished by the District for any purpose other than irrigation

1? and domestic purposes incidental thereto, including the watering

18 of Livestock on lands included within the District. The United

Sy) States does not abandon or relinquish any of the waste, seepage,

20 or return-flow waters coming from the lands of the District and

21, diverted from water furnished the District hereunder, but the
5

ae ' game are reserved and intended to be retained by the United States
“3 for the use and benefit of the Klamath Project.

2H ”

002404
 

aa

RD

arn

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 53 of 141
017536

 

6, Kxucept as permitted by the Act of July LI, 1956 (70 Stat, 524)
ex the Act of September 2, 1960 (74 Stat, 732), water mada available
hereunder shall aot be delivered to more than one hundred alety (160)
iexigable acres held in the henefictal ownership of any single person

whethes a beneficlary of a txvust approved by the Contractlug Officer,

a natural person, or a corporation, ox fa mora than three hundred

gy

twenty (320) irrigable acres held in the beneficial ownership of bhurband
and wife jointly, ss tenants in common, or by entirety, or as commmity
property. iIrriyable Lands in excess of the above limite are hereinafter
vefersed to as “excesu Lauds,”

PARE B - SMALL RE

 

LAMATION PROJECT LOAN

"

ESTIMATED COST... L.QAN..-GONTRIBULION

7. (a) he estimated total cost of the Project ia Mine Hundred

and Ninety-two Thousand One Himdred Dollace ($992,100), including costes

—"

and expenses incurred or to be incurred by the United States as identified
im Actiele 74.
(b) @£ the total astimated cust of the Project, the District

will contribute the coah of acquisition of all lands and Late: in

 

Lands necessary fox the successful construction, operation, and main:
tenance of the Project; funds expended by the District in the development
of its Project plan and proposal; and preconstruction overhead aud con-

struction supervision not to cacead twenty-six Thousand Pollavs ($26,000).

002405
m7

a,

8

10

Lh

12

13

16

16

17

18

19

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 54 of 141
017537

(c) The District filling fee submitted with ita application
Will be used to defray One Thousand Dollars ($1,000) of the cost
incurred by the United States in examining the loan proposal,
(d) The (ited States will lend to the District an amount
of money not to exceed whichever is the lesser of:
(i) Nine Hundred and Forty-two Thousand One
Hundred Dollara ($942,100); or
(ii) the actual cost of the Project not including
the Districts contribution and filing fee,
WORK TO BE YERFORMED BY THE DISTRICT
8. ‘{a) To the extent that funds therefor may now or hereafter
be ayatlable purguant to the terms of this contract, the District shall,
on its own account or by contract or contracts, construct the Project
substantially im accordance with the plan set forth in the proposal of
the District subject to such modifications or changes as may be agreed
upon by the District and the Contracting Officer, Wo contracts for the
construction of the Enlarged Works shall be executed without the prior
approval of the Contracting Officer, The District agrees to perform or
cause to be performed all of said work pursuant toe detailed plans,
designs, estimates, and specifications and in accordance with sound
engineering practices, all as approved by the Contracting Officer as

adequate to protect the interests of the United States in the Project

9

 

F
fe

002406
t
‘

8

10
11
12
L3
14
15
16
17
18
19
20
21,
a2
23

24

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 55 of 141
017538

and in the Klamath Project. The District agrees to perform or cause
to be performed ali of said work or so much thereof aa may be ac-
complished within the estimated total cost of the Project less costes
incurred by the United States to be charged to the amount of the
loan to the District pursuant to Article 13 hereof.

(b) The Project shall be considered completed for the
purposes of this contract when so determined by the Contracting
Officer, The determination of the Contracting Officer shall be
announced by written notice to the District and may be made upon
the hagsis of substantial completion of the Project In accordance
with the plan and proposal submitted by the District, subject ta
auch modifications as may have been agreed upon by the District
and the Contracting Officer, or upon the basis of the completion
of such part thereof as funds made avaliable pursuant to the contract
will permit, or upon the basis specified in subsection (11) of sub
division (a) and subdiviaton (b) of Article 15 of this contract.

SCHEDULING OF WORK
9. After execution of this contract the District shali, submit:
to the Contracting Officer (1) a master work schedule showing the
entire work to be performed or caused to be performed under this
contract and the total estimated coat thereof, and (2) a detailed

achedule of said work for the period from initiation of work through

LO

 

 

 

002407
. Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 56 of 141
u 017539

i the sivst fall quarter hogether with the eatimated coat thereof,

2 The schedule under (2) above or any similay schedule for a sub-

3 sequent quarter may tnuelude in the estimated costes the suma requirad
& fer the preparation of desipas and specifications, engineers’ eati~

5 mates, legal work, and other precanstruction activities required te

& Initiate the stage of construction tavolved, whethor imcaurved er io vie

 

7 be Incurced subsequent to wi prior to the execution af this contract:

8 and subsequeat. te June 16, 1961, To the extent that the work das.

1

eclption or estimates required for any schedule hereunder are set
LQ out adequately in the approved proposal of the District, such work
VL deaseription or eatimates may be incorpevated in such achedule by

Ba reference to appropriate items in said approved proposal, Any work

 

43 schedule may be modified by change in or addition or delation of

L4 items only upan seprovel by the Contracting Officer of such modi fica~
LS tion, addircion, or deletion and upon hie determination that the same
16 is made timely with respect to the schedule affected, With respect
L7 to schedules covering work and estimates subeequent to the initial

La quarter, submittal shall be made to the Contracting Officer not less

en

than Fifteen (15) days prior to the begfioning of the quarter covered

4
#

&
vee

=
Neat

by such echedule, Engineering plams, designs, and specifications

21. xequired for work to be performed in eny quartex shall, notwithstanding

22 any other provieion of this article, be submitted to the Contracting

44

002408
: : Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 57 of 141
- 017540

i Oiicer su€ficleatly in advance of the propesed construction date tu

é peonlt his veview and shall be du sufficient detail to permit: an

 

4 engineering analysis of structures and to clearly establish proposed

A Stand

 

sda for cometruction thereof, Fox purpesea of thie contract the

5 Gontrcactiag Officer shali be the sole judge of the adequacy of auch

 

   

& plana and specifications dusofar aa neceasary to determine that ‘they

 

d are ia accerd with aound engineerlag practices and adequate to protect
a the interests of the United States, Vhe Contracting Officer shali use
a) due diligence in processing plans, desipas, aud specifications sub.
LQ mitted by the Dietrich and his appreval, disapproval, or todicated
Li modification thereof shall be transmitted ta the District in writing,

12 The work schedule end cost estimates herein coeferxved to shall te anb-

 

13 mitted by the District on such forme as the Contracting Officer may

14 desienate fox the purpose and shall contain auch data and information

is ag the Contracting Officer may require,

i6 ADVANCES BY THE UNVEED STATES

    

i lo. (€a) No funds shall be advanced herewider until:

La (i) Atter the execution of a coutvact, satisfactory
19 im form and substance ta the Contracting Officer, betweeu the
a0 District end the Klamath Ivrigation Ulatrict wheved im the latter

for, operate, and maintain the Project orks

 

228 and to deliver water to the District in accordance with the

oot
ay
Seal

002409
 

13

14a

is

 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 58 of 141
017541

terms of thia contwact and also agrees to be hound by the.

 

provisions of th: relating to the care, operation,

and malatenance of the Project Works by alther the Klawath

x

Ivectgation Diateict ov the United States:

oy

ti) After the execution of a cantxrach between

 

the kiawath Irrivation Dletxrict and the United

 

the Operations Gontract so ag to permii the copatruction by
the District of the Malarned Werke, and providing for the care,
operation, and maintenance of the Project Works by the Klamath

irrigation Diatrict,

te

=~

(b) Subject to the provisions of subdivistou (a) hereet aod

=}

the approval by the Contracting Officer of (1) the master work schadule
required by Article 9 and (2) a datalled work ‘achedule for the initial
construction period or any subseduent quarter aa cequiced in gaid Article 9,
the United States will adwance to the District nok Later than the firsk day

of the month following appreval of such detailed schedule such suma of

vs
he
oe,
Py

monay as can be economically and beneficially used la carrying out

werk sehedule for the applicable perlod, less any balance of Funds uyailable

therefor from prior sdyvances, Toa the avent thar funda adyanced by the
United States are expended prior te the end of the initial construction

period ov any subsacquent quarter, additional sums wiy be advanced on the

basis of » supplemental detailed work schedule approved in Like wanner

13

002410
ar

~

aA

6

10

UL

12

13

14

15

16

17

18

i9

20

21

22

23

24

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 59 of 141
017542

as the fireat. Each quarterly or other advance of funds subsequent to
the advance for the initial construction period shall be dependent

upon the performance by the District, in a manner satisfactory to the
Contracting Officer, of any werk scheduled for prior performance, but
such advance shall not commit the Contracting Officer to approval of
performance of such prior work. The Contracting Officer, at his
election, may withhold any advance of funds contemplated hereunder at
any time when, in his opinion, the District is in default or delinquent
with respect to perfoxmance of any of the texrma or conditions of this
contract.

_(c) Prior to actual construction work during any quarter
the District shall acquire, by title satisfactory to the Contracting
Officer, the lands and interesta therein necessary for such work, or
the District shall commence appropriate eminent domain proceedings in
a court of competent jurisdiction for the acquisition of such Lands
oz interest in lands and shall obtain, pursuant to said proceedings,
the right to immediate possession thereof and shall agree in writing
to prosecute diligently said proceedings to final judgment and to
obtain title satisfactory to the Contracting Officer to the lands or
interests therein to be acquired,

(d) The United States hereby authorizes the District to

construct the Enlarged Works on the terms and conditions stated in

14

 

 

002411
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 60 of 141
017543

 

i thie contract, The Enlarged Works shall be and remaliu the property

7

i

2 ef the talted States and part of its Klamath Prefect, The Districk
‘4 shall execute and deliver to the United States cuch further instruments

of assurance of title as may ba requested by the Contracting Officer.

=

5 The United States hereby prants the District the right toe construct,

G operate, and waintaia the Additional Works ou, along, aii acrass the

 

 

7 praperty of the United Staces held far the Klamath Project subject ra

|

8 such restelctlons and regulations aw to type, Incation, method of

    

how

9 installation, uperation, wad maintenance as avery be pruseribed by the
1G pontracting Officer, At all veasonable times the Contracting Officer
a1 shall have the right of impvess to and egress from the property of the

12 District for the purpose of inepection to determine compliance with or

 

43 te enforce the provisions of this contract.

LA (e) The funds advanced heremmder by the United States shall

1S be used only fox costs and expenses imeurrad by the Dietrict fer the

16 performance of work schedules approved pursuant to Article 9 and shall

7 not be used fox the District's costs ox expenses vk acquiring any lands
48 ay iutexesta therein or any rights to the use of water necessary for the
i9 succeserul construction, operation, and waintenance of the Preject, nor

20 ahall such funds be used to reimburse the District in any manner for the

2h cost of preparation of the Histrict"s plan and propesal. ALL costs and

a2 expenses of the Project, whethar incurred prior to or after execution of

LA

002412
 

2

28

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 61 of 141
017544

this contract, shall be Timlted to auch as are yeasonably incurred in
the exerciac of souad cusinearing, construction, aad husiness practices,
and are chargeable ar allaucable to tha Irajact,

(£) ALL fumds advanced luceunder by the United States shall
be deposited by the Diatrict in a special account in a bank which ia
a wembec of the Federal Resexva Systea and such account shall be matm-

tained until all funds so advanced shall have been axpended or returned

te the United States, Tnterest crediied by the deponitoxy bank on funds

a

a

advanced shall be conaidered as advances by the United States

ACCOUNTS, RECORDS, AND REPORS

 

AL. Burlag the performance of the work uwndac this contract, the

Olstrict shall maintain books of acceunt under this contract separate

“and apart. from any other of ite beoka of account and so keep them and

all other books, secarde, and memoranda which support in any way the
entries in auch books of account as to be able to furnish resdily full
information as te aay item lacluded in any accoimt. Bach entry shal

be supperted by euch detailed information as will parmit a ready identi-
fication, analysis, and verification of all of the facta relevant thereto. .
4ay such books and records which support entries to the accounts shall

be retalned until destruction is penaltted by the Contracting Officer,

fhe books of account maintalned by the District and by the United Statens,

velating tu matters covered by this contract, shall be open to Inspection

L6

002413
 

AOR

10

11

he

13

14

15

16

17

L8

ag

20

2h

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 62 of 141

and audit, by representatives of either party af ali timeea during

regular office hours of each.

PROGRESS REPORTS, DRAWINGS, AND INSPECTION

017545

12, (a) The District shall prepare and furnish to the Contracting

Officer, at such times as he shall indicate but not oftener than once

each month, written reports fully describing the pregress and cost of

work performed by the District or for which costs have been incurred

or fimds obligated by the District pursuant to this contract to the

end of the preceding month or other designated period. Upon completion

of the Project, the District ahall furnish copies of “as built" drawings

ef all wajor atructures to the extent requested by the Contracting

Officer.

(b) Any and all work undertaken by the District pursuant

to this contract shall be open and subject to inspection by the

Gontracting Officer and his,degignated representative at all times.

during the progress thereof and on completion,

Should li be deter-

mined that any such work is not being performed or has not been completed

in accordance with applicable schedules, plans, and specifications and

otherwise ip accordance with the terms and provisions of this contract,

the District shall be given written notice thereof within a reasonable

time after inspection, No work undertaken by the District hereunder

shall be deemed to be completed until the same shall have been approved

by the Contracting Officer,

|

 

002414
10

ll

12

i3

14

15

16

17

18

19

a0

21

22

23

24

a5

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 63 of 141
017546

(c) The District may utilize in connection with the
performance of work under this contract suchindspendent expert,
consulting, or supervisory services as it may deem necessary, and
the reasonable cost of such services shail be considered a part of
the cost of the work performed,

COSTS OF THE UNITED STATES

 

13. All costs, ineluding those in the sum of Eighty Thousand
Dollars ($806,000) incurred by the United States for investigations
prior to March 1, 1961, heretofore or hereafter incurred by the

United States prior to the commencement of the repayment period

Li
i
I

for examination of the District's proposal, surveys, investigations,

   
 

—

-
A

and for contract negotiations and in performance and administration

of this contract, the sum of Elevdn Thousand Dollars ($11,000)

Be
‘
fe
fe:

as the allocated cost of additional capacity which was built into
the existing Adame Pumping Plant in anticipation of service ta

the District, and the cesta cost of any plana, specifications,
and unpublished material furnished to the District by the United

States, less the One Thousand Dollars ($1,000) heretofore advanced

 

by the District with its proposal, shall be charged to the amount

18

002415
9
iv
11
12
13
ih
15
16
17
18
19
20
21
22
=
an
25
26

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 64 of 141
017547

of the loan to the District. The term "costs" shall be deemed

to Include, without being limited to, applicable portions of salaries,
travel, per diem, leave of employees, and legal, overhead and general
expense allocable to inspection and approval of work performed
hereunder by the District, or the examination of title to lands

or interest in lands, or the inspection and auditing of accounts

 

and records of the District relating to such work. All costs incurred
by the United States shali be held to the minimum amount deemed
necessary by the Contracting Officer for protection of the interests
of the United States. After the execution of this contract and
untsl completion of the work hereunder, the United States shall
furnish to the District quarterly reports of all such costs incurred.
PERFORMANCE BONDS--CONTRACTS WITH OTHERS

14, (a) The District shall]. require construction and equipment,

contractors to furnish performance bonds in accordance with the

following schedules

 

Amount of Contract Performance Bond Required
Up to $1,000,000 Not less than 50% of contract amount
$1,000,000 to $5,000,000 Not Jess than 40% of contract amount

(b) The United States shall not be a party to, or obligated
in any manner by, contracts entered into between the District and

other parties providing for construction of the Project.

19

002416
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 65 of 141
017548

PATLURE OF THE DISTRICT? TO COMPLETE THE PROJECT

5. (a) Tn the event that the Distriet shall fail, for any
reason other than the nonavailability of funds to be advanced by
the United States under the terms of this contract, to complete
the work Lo be performed hereunder in the manner and to the extent
provided in Article 8 hereof, upon written notice from the United
States, the Distriet shall return toa the United States any unexpended,
unobligated, and unencumbered balances of funds advanced by the
United States in the same manner as is required in subdivision (a)
of Article 16 hereof, and the Scerctary may, upon the giving of
the aforesaid notice, adopt either of the following alternatives:

(1) Perform or cause to be performed all or any

part of Lhe work remaining to be performed under and within

the limits of the Froject and operate and maintain the Project
Works concurrently Uthcrewilh, in which event the Distriet
agrees to transfer to the United States custody and use of all
equipment, materials, and supplies used or acquired for use
in the performance of such works; permit the United States
and its contractors and agents ingress Lo and egress From
the lands und works and faciljilics of the District Por the
performance of such work; and assign to the United States

its interesk in any contract for the performance of work or

be
a

 

 

002417

 

 
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 66 of 141

 

   

 

017549

t the supplying of equipment or material in connection with

° such work where requested by the United States and agreed

3 Lo by the other contracting parbys; or

I (ii) Declare the Project completed within the

5 provisions of Article 26 hereof by giving written notice

6 to the District, in which event repayment of Lhe loan obligation,
yo including the determination of Lhe amount. thereof, shall be

8 carried out in accordance with the provisions of said articles

9 Provided, That the first annual principal installment shall
10 become due in the year following the year in which the District. :
11. is notified of such declaration ov completion.

12 (hb) In the event that the United States shall proceed
13 as provided in subsection (41) of subdivision (a) of this article,

14 ‘the United States Imay, at any bLime regardless of the progress of
45 work performed thereunder, declare the Project completed by giving

16 written notice to the District, in which cvent tho provisions
19 of subsection (11) of subdivision (a) of this article shall apply:

18 Provided, That the loan obligation shall include all expenditures

19 of the United States made pursuant to the provisions of subsection (1)

20 of subdivision (a) of this article including related costs ot

a4 the character prescribed in Article 13 hereots Provided further,
22 That the loan obligation shall not. exceed the amount prescribed
24 in subdivision (ad) of Article 7 hereot’.

ah at

25

26

002418
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 67 of 141

 

   

 

017550
1 (c) Upon the giving of the written notice to the District
2 as provided in subsection (ii) of subdivision (a) or subdivision (b)
°3 of Unis article, the United States shall have the right, without
lL further notice, to take over the care, operation, and maintenance
5 of the Project Works in the same manner, to the sauce extent,
G and wpon the same conditions as preseribed in Articte 38 hercof,
y and the rights and obligations of the respective parties shall
B be as prescribed in that article including the transfer of care,
9 operation, and maintenance to tho Klamath Irrigation District
40 in accordance with subdivision (c) thereof.
it REPAYMENT BY_THE DISTRICT
12 46. (a) Upon completion of the Project, as determined
13 by the Contracting Officer, the District shall return to the
ih United States any unexpended, unobligated, and unencumbered balances
15 of funds advanced by the United States. The United States shall.
16 thereupon tender to the District a statemenl of the total amount
17 of money repayable to the United States under the terms of thi 5
18 eontract, which total amount, hereinafter called the Loan obligation,
19 shall be the sum of all funds advanced to the District hereunder
2) and costs of the United States as prescribed in Article 23 hereot’,
at less the amount of any unexpended, unobligated, and unencumbered
22 balances os’ funds returned to the United States as hereinabove
£3
Dy aa
25
26

002419
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 68 of 141

 

 

017551

1 provided. With the repayment of the loan obligation the District

2 shall pay interest thereon to the extent and in the manner provided

3 in this article.

4 (b) The loan obligation shall be repaid by the District

5 in forty (40) successive anual principal. installments, the first

6 of which shall become due on January 1 following the year in which

¢ the Project 1s completed, as determined by the Contracting Officer

8 pursuant to subdivision (b) of Article 8, Subsequent annual

9 installments shall become due on January 1 of each succeeding

10 year. Payments shall be made in the following amounts at the

ii times indicated:

€: 12 Year Amount
13 ist year $5,280
14 2d year $5,280 .
15 3d year $5,280
16 “th year $10,550
1? Sth year $10,550 L
18 6th year $10,550 f oat
1g 7th year through 40th year Annual installments equal to one
20 thirty-fourth (1/34) of the balance
zl of the loan obligation remaining
Le unpaid after payment. for the !
23 6th year has been made.
24 23
Las

26

002420
10
il
12
“43
14
15

16

17
18
19
20
41
22
43
24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 69 of 141
017552

(c) With each annual principal installment due and payable
on January 1, the District shall pay to the Uajted States interest at

the rate of a Shree god. she er) gurths | percent €3-3/4% ) per anaum —
on that portion of the wmpaid loan obligation which is attributable to
furnishing irrigation benafits to excess land’ at any time during the
preceding 12-month period, Such pertien of the lean ebligation ehall
be determined by dividing the total acreage of excess land in the District
during the preceding 12-month period by the total irrigable acreage in
the Distriet during said period and multiplying the quotient so derived
by the balance of the loan obligation, Until such time as the loan
obligation has been determined, interest payments shall be computed on
the basis of the estimated loan obligation which shall be announced by
the Contracting Officer.

(d) The District may on any January 1 prepay all or any
part of the balance of the loan obligation remaining due: Provided, That
all interest accrued hereunder is paid at the same time: Provided further,
That any such prepayment, if lese than the entire loan obligation, shall
not relieve the District of ita obligation to make the payments in the

amounts and at the times specified im this article until the loan

obligation is repaid.

 

27. (a) The District will be responsible for the care, operation,
'

and maintenance of the Project Works during the performance of the work

24

002421
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 70 of 141
017553

ss tmader this conkract, After completion of such work, the Project

2 Werks shall be cared for, opernted, and maintained pworsuant te the
3 eontractea referred to in subdivision (a) of Article 10 of this

A copfiract without cout or eapenge to the tinited States, Such care,
5 operation, aud maintenaauace shall be carried out in such manner thar
6 the Project Works shall remain ja as good and efficient comdiiion

¢ as upen completion of such work. Neo substantial change shall be

8 made by or wader the anthoydity of the District In amy of the major
3 Peojest Worke withuut lest obtaining the weittem cousent of the

 

LO Contracting Officer, ‘the Contractiag Officer's opinion as te whether

 

 

Lk any change im any such werks is or is Bet aubsgtankial shail be con
£2 glusive aud binding om the parties hereto,

13 (bp) Tha Dietxict shall make or cause to be wade promptly
14 any and all repairs to the Praject Works which the Comtracting Officer
Ls may determine are reaseaably necessary, Tf tha Cootvecting
16 determines that any pact of the Project Woxkea ie for any cause inade-
a quately maiataiwed, the Contracting Officer shall se notify the
Te Dietrict, aad the Distwict shall have a reasonable time ta wake or
19 cange to be made the mecessary repairs, Im case of neslect or fallure
a0 of the Pistrict to make such vrepaira or cause them to be made after
2h auch ceasonable wotice, the Contcactiog Officer may cause the repairs
aa to be made and the cost thereof. as determined by the Contracting
23 Otficer, shall be paid by the Dletrict toe the United Grates as provided
ah, in Avtiele 19 hereof,
a5

he
ht

002422
 

 

10
11
12
13
14
15
16
17

i8.

19

20

22

23

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 71 of 141
017554

(c) The Contracting Officer may from time to time cause an
appropriate inspection of the Project Works and of the books and
records of the District and of the Klamath Irrigation District to be
made te ascertain whether the requirements of this contract are being
satisfactorily performed, Such inspectione may include physical
ingpection of all properties and audit of the books and records of the
District aud of the Klamath Irrigation District, Any such inspection
or audit shall, except in a case of emergency, be made after written
notice to the District and the actual expense of any such {nepection
and audit shall be paid by the District to the United States in the
manner provided in Article 19 hereof,

(d) No liability shall accrue against the United States, its
officera or employees, because of damages arising out of or in any
manner connected with the work performed by the District under this
contract or the operation and maintenance of the Project Works by
the District or the Klamath Irrigation District.

RIGHT OF UNITED STATES TO ASSUME OPERATION AND MAINTENANCE

18. (a) If, in the opinion of the Contracting Officer, the
District shall have failed at any time or from time to time to comply
substantially with any provision of this contract, or the Klamath
Irrvigetion District shall have failed at any time to comply substantially

with any provision of its contracts with the District and the United

26

002423
ao

a ww FF ww

16
11
42
13
14
13
16
17
18
19
20
21
22
23
24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 72 of 141
017555

States referred to in subdivision (a) of Article 10 of this contract,
the United States shall give the District and the Klamath Irrigation
District written notice specifying the respect im which the District
shall have failed to so perform, and in the event the Diatrict or the
Klamath Irrigation District fails to cure such default or defaults
within a reasenable time fixed in the notice, the United eestes may
take over the care, eperation, and maintenance of the Additional Works
and ali Klamath Project facilities transferred to Klamath Irrigation
District under the Operations Contract, appurtenant works, and all
equipment, records, materlala, and supplies used or acquired for use
in the care, operation, and maintenance therecef, aud thereafter care
for, operate, and waintain the same: Provided, That the date on which
the property and works are to be turned ever to the United States shail
be not less than sixty (60) days after the date of notice sent to the
District and the Klamath Irrigation District. The Usited States also
shall have the right to assume operation and maintenance of the Addi-
tienal Works at any time that it resumes operation and maintenance of
the Klamath Preject facilities pursuant to the provisions of the
Operations Contract,

(b} In the event notice that the United States proposes to
take over the care, operation, and maintenance of the Additional Works
and Klamath Project facilities is given pursuant to subdivision (a)

hereof, the United States shall furnish the District an estimate in

002424
 

 

jot

aS

ae

&

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 73 of 141
017556

 

dag of the cost of the care, operation, and maiatenauce by tha
Walted States to the ond of the then current: year Logathar with aa
agtinate of euch cest for the vear imwediately following aad a state.
ont of the eauitable shave thareof which has beeu apportioned teu

the MMatrict, whereupon the Distclet within « ressenable time, as

  

determined by the Comtcactilug Offices, of the recwipt of said estimates
ghall advence to the Waited States the stated share of the estimated
cost of the care, operation, and maimtenance to the end of the then
evurrent year, and without furthac aviice or dewand ghall at the end

of such year adyance to the United States the stated share of the
estimated cust of the care, aperation, aad malutenance for the year
immediately following. Advances of coats fox each year thereafter

shall be made by the District to the United States on the bagle of

attimates to be furnished hy th

%

United States on or before September 1,

and the eatimated coate shall he paid one-half (1/2) on Racewber 1 and

&

one-half (1/2) on June 1 nest tamediately followlap

ae

Lf, tm the opinion
of the Contracting Officer, the amount advanced by the District fer any
period is ljkely to be insutficient to pay ita share of the cost of

all care, operation, ond malatenance by the Thalted States for auch
period, additienal and sufficient suma of movey shall be paid within
alxty (60) days by the Dietricr to the United States upon written notice

thereof and dowinad therefor by the Coatwacting Offileer, The surplus of

002425
 

 

B

LO

it

LZ

LG

7

18

19

20

41.

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 74 of 141
017557

any amount as advanced by the Wletviceh for care, operation, and main-

“lfenance ky the United States duciug any pexiod shall be credited on

the estimated cost of care, operation, end maintenence by the Ualited

 

states ducing the succeediay, pertod, Any surplus of any advancas
made ly the Mletclet fex care, operation, and maintenance which shat]
remain unsbligated for such purpose by the United States at the time
the cace, operation, and waintenance ef the Addi tiunal Works and
flanath Peoject facilities are returned to the Klumath terigation
District shall be cefunded to the Bisatrict or, at the option of the
Contcacting Ofticer, applied aguinst any obligation of the District
under this contract due at that time, Nothing herein contained shall
velieve the Diatcict of any of its obligations under this contract,
(c} Whenever the United States shall have assumed the care,
operation, and maintenance of the Additicnal Works and Klamath Project
facilities pursuant to the provieions of subdiviston (a) of this
article, the Contracting Officer, upon written request by the District.

and the Klamath irrigation District accompanied by assurances satis.
factory ta him, may upon slaty (60) days" writrea notice to the District.
and the Klamath Irrigation District returo the care, operation, and
maintenance of the Additional Werka and Clamath Project facilities to
the Klamath Irvvigation District under the provisions of this contrack.

in like manner at. any time during the period of care, uperatZon, anid

nadinatenance by the United States when, in the upinion of the Coatracting

29

002426
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 75 of 141
017558

L Otfiecs, the Klamath Irelpatdua Distcick on behalf of the Diletsict ia
a ia a position to resume care, aperation, and maintenance of the

A Additions] Worke ant Klamath Project facilities, the care, sseration,

 

4 and maintenance thereof or any part theraut may be vetransferred to
5 the Klamath Ivripgntion Olatricé.,

© (dad) fr is agreed that. in the event the Unolted Statas, its

 

/ officers or employees, take ower the care, operation, and maintenance
8 of the Addliional Works and Kismath Project: facilities, as provitied in
9 thia contract, neither the United States sor ite officers ar enployces

iQ shall be liable for any dawages resulting directly or indirectly from

pe
jens

any such assumption, and the District agrees to hold the United States,

 

12 ihe orficexs and employees, harmless from any and all claims fer such me
13 damages.

14 END OF BAR:

 

 

t6 19, (a) In addition ¢o all sther payments to he wade by the

V7 District, as provided in this contract, on or befexre February | of

 

18 each year after completion of the Project the United States shall
Lo furnish to the District an Ltemiaed estimate of all costs sxpecresd
at} to be incurred by the United States undex the provistona of this
ob ‘contract during that year which are properly chargeable to the

eo Districk aul a statement of the differences between estimated and
23 aciuel costes for the previous year, with appropriate charges er

24 credits to adjust the previous year's estimate te the total of actual,

30

002427
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 76 of 141
017559

  

 

      
     

i eogte kor that previous year: vided, That, as deteumined hy thes

2 Contractiag Officer, the Dateien wlll aot be required to pay directly

3 te the United States aay such charges as may ba made to or through the

A Klamath Irrigation Distelet. The Distsict shall pay to the United

bs states the total of auch estimated coste for the current caleadar year,

6 #8 adjuated by the veconciliation of actual and estimated costa for

7 tha previous year, within sixty (60) days after receipt of said estimate

8 aud statement. Bach such anual estimate aml statement shall Lig

9 separately the following types of costs:

10 (i) Aw equitable share ck the estimated annual general

il axpense, an detexained by the Contracting Officer, te bo lacurred

Le by the Waited States and /

D pec ke

43 Divisions of the Klamath Project. ‘This eatimate shall.

i4 by See net daelude tha c

TD goder other subdivisions of this article; a
LO (11) Estimated annual cosets of any bookkeeping, occcunting,

i? engineering, legal, dre xical, ox other technical or adwinie-

 

ative sexvices which the Distvict kus specifically requestad from

 

 

19 the Usited Atates in wreitlag or which are furnished by the United
20 States pursuant te some mutual agreement in writting, which costs

24 shall be itemized for each type of services

24, (444) An equitabie propertion of the estimated annual

23 cOSLS Of operating and maintaining Link River Dam and of vapniating
24 Upper Klamath Leke, as determined by tha Contracting Officer:

25

32

002428
yeaaen

3

4

10

11

12

13

14

15

16

18
19
20
al
22
23
24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 77 of 141
017560

(iv) An equitable share of the estimated coat of
repaire, 1f any, to the Project Works expected to be made by or
under the authority of the United States under the provisions of
subdivision (bh) of Article 1/7 hereof, or otherwise;

(vw) Estimated cost of ail inspections expected te be

performed by the United States wuder the. provisions of subdivision (c)}

of Article 47 hereof; and

(vi) An equitable share as determined by the Contracting
Officer of establishing and maintaining Kiamath Project water
rights,

(b)} The District shall pay the United States amy actual costa
in excess of the previous year's estimate for work performed or services
furnished by the United States during that year under provisions of thie
contract, itemized by each of the preceding subsections (1) through (vi)
o£ subdivision (a) of this article,

(c} The District shall be credited for amy amounta by which
the actual costs of work performed or services furnished by the United
States during the previous vear wonder provisions of this coatract were
less than the amounts for such work shown in the previous year's estimate,)
itemized hy subsections (i) through (vi) of aubdivision (a) of thie

article,

32

002429

 
10
il
12
13
14
15

16
4?

18
19
20
21
22
23
24
25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 78 of 141
, 017561

AGREED CHARGES A GENERAL OBLIGATION OF Ti® DISTRICT.-LEVY
OF TAXES AND ASSESSMENTS~-FIXING OF RATES AND TOLLS

20, (a) The District as a whole is obligated to pay to the
United States the charges which become due as provided in this contract
notwithstanding the individual default in the payment to the District
by individual water users of assessments, tolls, or other charges levied
by the Dietrict,
(b) The District will cause to be levied and collected all
necessary taxes and assessments and will use all of the authority and

resources of the District to make in full all payments to be made pur~

~

suant to this contract on or befere the date such payments become due

and to meet its other obligations under this contract. The Diatrict

may use funds available to it from any source and require the payment

of toll charges and/or levy assessments to meet its obligations hereunder.

   

21, No service from the Project Werks shall be garsct shed by the
District er the Klamath Irrigation District te or for the use of lands
im the District during any period in which the District may be in
arrears in advance payment of care, operation, and maintenance costs,
or for more than twelve (12) months in the payment of any installwent
of the loan cbligation or interest thereon, or of any other charge to
be paid by the District’ under this contract. No service from the

Project Works shall be furnished by the District or the Klamath

33

002430
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 79 of 141
017562

i irvigation District to any lands or parties which are im arrears ‘a
2 payment. to the Disteict of any assessmenta, rates, fella, or ether
3 charges levied or established by the District aad mecesaary for the

A puspose of ratetng revenues ta weet the paynicnd

 

& by the PMetricr to
o the United States required undev tois coatract, The provisions of

& thle article are wot exclusive aad action taken pucauant hereto shall,

 

d not prejudice ax preelude the exercise of any other remedy by the

i) Yaited States oy the Mskrict to enforce collection of any amounts due
9 hareundai

LO PENALTY UPON DELINQUENCY IN PAYMENT

ba 22, Hyory inugtalliwant. of charge required to be paid to the

12 Yolted States undec this contwact and which shall remala unpaid after

 

w

L3 Lt shall heve become due and payable, shall be subject to a penalty of
14 one-half (1/2) of one percent (1%) per wonth from the date of deliuqueucy:

LS Provided, Yhat no penalty shall be charged to ox be paid by the Diatriet

 

 

16 wakese such delinquency conitloues for mece than thicty (30) days.

   

PENEE TES CONDETLONED UPGN |

       

LS 23, Sheuld any assessment or assessments levied by the District

against any tract of land er water usex im the District, regaired by

 

a0 the texms of this centract, be judicially determined to be ixregular ox
ak yoid ox shovld the District oc its ofticears be enjoined or restrained

BR from waking or collecting any assessments, tolls, ox charger imon euch

ape
qd

002431
 

1

ei

Aa

cae]

&

hot

&

Ra

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 80 of 141
017563

lend or from wach water oger ag provided for herein, them such bract,

wr water user, shall have no right te any of the benefits of this

 

 

coukrect, apd ne use shall be made of the Project Worke fox the
benerit of any such Land or water user, exceph vwpon the payment by

the leandowae:r of Big assesement or a toll charge for the use of the
fraject Works uotwithatending the exlatence of auy coatrack between
the Dietrick and the owner ox ownexre of such tract. Contracta, If any,
netween the District aad the water usexa dnvolwing serviee frem the
Project, Works pursuant te this contract shali provide that such nse

aball be subject te the terme of this contract, It is

iy

1 that the

 

payment of chaxges at the rates aad upon the terms and condiiiona
provided for herein is « prerequisite to the right to service From the
Project Works, and no irregularity iu lewying taxed, aesenomenty, i
charges by the Dietxict, ner Lack of authority im the District, wheather
affecting the wolidity of Distvict taxes, avszesameuts, or charyas or

1

not, Shall be held te autherize or permit aay water user of the Dlatriect

to demend or receive service from the Freject Works unis

 

as chargas at
the ates and upow the tera and conditions provided for harein have
heen paid by such water user

ROOKS AND REC ORDS....ACCESS THERETO

24, (a) Yhe District shall melataiu accownt ‘and other beaks and

vecoxrds and furnmieb reports and information, to the extent permitiied by

002432
 

se

&S,
ae

= ow

Mh

6

14

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 81 of 141
017564

law, as the Contracting Officer may requast concerning accounts and
finanelal transactions of the District and the irrigation water |
supply and the disposition thereof.

(b) Duly authorized representatives of each party shall
have the right, during business hours, to inspect and make capies
of the other party’s books and official records insefar as they relate
to matters covered by this contract.

25, The District shall, at its own expense, keep a reasonably
accurate record of all crops raised, including agricultural and livestock
products produced on District lands, and furnish the Contracting Officer
on or before December 31 of each year a crop report including the afore-
said date in a form prescribed by the Contracting Officer.

CHANGES IN ORGANIZATION OF DISTRICT

2@ While this contract is in effect no change shall be made in the
District by either inclusion or exclusion of lands, by proceedings to
dissolve, consolidate, merge, or otherwise, except upon the Contracting
Officer's written consent thereto.

RULES AND REGULATIONS

 

27,, There is reserved to the Contracting Officer the right, so far
as the purport thereof may be consistent with the provisions of this

contract, the laws of the United States and of the State of Oregon,

36

 

002433
 

10
IL
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 82 of 141
017565

to make operating rules and regulations and to add to and modify them
ag may be deemed proper and necessary to carry out this contract, and
to supply necessary details of ita administration, and the District
agrees to observe such rules and regulations.
CONTINGENT ON APPROPRIATIONS OR ALLOTMENT GF FUNDS

28. The expenditure or loan of any money or the performance of
any work by the United States hereunder which may require appropriations
of money by the Congress or the allotment of funds shall be contingent
a such appropriations or allotment being made. The failure of the
Gongress so to appropriate funds or the absence of an allotment of
funds shall not relieve the District from any obligations then accrued

under thie contract and no liability shall accrue to the United States

 

Officer will notify the District in weiting off the date when appropriated
funds are available and allotted and the amount thereof, to initiate the
Project, and work by the United States relating thereto, which are
provided for in this contract, The Contraeting Officer also shall notify
the District from time to time as additional funds become available and
are allotted for performance of any af the provisions of this contract.
COPELAND (ANTI-KICKBACK) ACT.-NONREBATE OF WAGES

29. ALl construction contracts entered into by the District for

prosecution of the Project as provided in Article 8 hereof shall

contain the following provision:

37

002434
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 83 of 141
: 017566

3 The reguiations of Lhe Saeretary of Labor applicable to
2 contractors and subeontractors (29 C.F.ita, Part 4), made

3 pursuant to the Copeland Aet, as amended (40 U.S.C. 276e)

h and to aid in the enforcement of the Anti-Kiekback Act

§ (18 U.S.0. 874) ara made s part of this centract by roference.
&é The contractor will comply with these regulations and any

 

amendments or modifications théreoef and the prime contractor

~N

& will ba responsibla for the sutuission of affidavits required

9 ef subcontractors thereunder. The foregoing shall apply except

ne) . as the Secretary of Labor may specifically provide for reasonable
Vi. limitations, variations, tolerancas, and exceptions. nes

 

de ASSURANCES RELATING TO VALIDEITY OF CONTRACT

 

13 30, (a) Promptly after the execution and delivery of this contract

t,
14 the District shall file and prosecute to a final decres, ineluding any
15 appeal therefrom to the highest court of tha State of Oregon, tn a eourt
16 of competent jurisdiction a special procecding for the judicial examina.
1? tion, approval, aud confirmation of the proceedings had for the organiua-

ig tion of the District and the proceddings of the Distriet Board of

1 Directors and of the District leading wp tu and including tho making of

2u this contract and the validity of the provisions Lhereof; and this contrac!
at shall not be binding on the United States until said District orreniza-

ee tian, proceedings, aud contract. shal lL have. haen. sa confirmed bya cowrt.

23 of competent jurisdiction or pending appellate action in any court

et

25

002435
we

AA

LO
Vi

12

14
15
16
Ll?
18
19

20

24

22
23
24

25

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 84 of 141
017567

if ground for appeal be laid: Provided, That nothing herein
contained shall require the District to assume the responsibility
of prosecuting judicial review beyond the highest court of the
State of Oregon,

(b) This contract shall be indivisible for purposes of
validation and shall not be binding ou the United States or the
District unless validated in each and all of its terms and conditions
ag akecuted by the parties.

REMEDIES UNDER CONTRACT NOT EXCLUS IVE—WAIVERS

» 31,. (a) Nothing contained in this contract shall be construed
as in any manner abridging, limiting, or depriving the United States
of any means of enforcing any remedy, either at law or in equity, for
the breach of any of the provisions hereof which it would otherwise have,

(b) Any waiver at any time by either party to this contract
of ite rights with respect to a default, or any other matter arising in
connection with this contract, shall not he deemed te be a waiver with
respect to any subsequent default or matter,

AMENDMENT OR REPEAL OF FEDERAL, RECLAMATION LAWS

‘32, In the event that the Congress of the United States may
repeal or amend any pertinent provisions of the Federal reclamation
laws, the United States agrees, at the option of the District, to
negotiate amendments of appropriate articles of this contract, all

consistently with the provisions of such repeal or amendment.

39

 

 

 

002436
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 85 of 141
: 017568

 

 

   

zZ 7, Amy notice, payment, or announsoment autheri sed or raqn! rad

4 hy this contract shall be deemed. properly given, except where otherwise

A herelu specifically provided, if malled postage prepaid ita the Regional

5 Director, Region 2, Burean of Reclamation, United States Denartunent of

6 ihe Interior, Sacramente, California, on behalf of the District, and

“ to the Klumath Basin Improvement District at Klamath Falls, Oregon, of

8 behalf of the United States. The designation of the person to be. notifiud,
9 or the address of such person, may be changed at any time by similar
10 notice. Provided, hawe That this article shall not praclude the
Wh effective service of any such notica ar announcement by otha reasonable
2 MEANS »

 

13 ASOLGNMENY LIMITED -SUCCESSORS AND ASSTONS OBLIGATIND

ane

 

1h B4& The provisions of this contract shall. apply to and bind the

15 successors and assigns of the parties hereto, bal an assigoment or
16 transfer of this contract, or any part thereof or interest .therain,
1? shall be valid until approved. by the Seeretary.

18 DETERMINAT TONS

19 3%, Where the tecms of this contract provide for action ta he

20 based upen the opluien or determination of either party.te this contract,
ei whether or not giated to be couclusive, said terms shall aot be censtrued
eo as permitting such action to be predicated upon arbitrary, capricious, or
23 unreasonable oniaions or deLerminutions.

002437
oO kn =- Ww

~

8

10
14
12
13
14
15
16
1?
18
19
20

21

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 86 of 141
017569

COVENANT AGAINST CONTINGENT FEES

36. The District warrants that it has not employed any person
to solieit or secure this contract upon any agreement for a commission,
percentage, brokerage, or contingent fee. Breach of this warranty
shall give the United States the right to annul the contract or, in its
discretion, to add to the loan obligation the amount of such commission,
percentage, brokerage, or contingent fee. This warranty shall not apply
to commissions payable by tha District upon contracts or sales secured
or made through bona fide astablished commercial or selling agencies
maintained by the District for the purpose of securing business,

OFFTCTALS NOT TO BENEFIT

375, (a) No Member of or Delegate to Congress or Resident
cama aed einai shall be admitted to ary share of part of this contract
or to any benefit that may arise herefrom, but this restriction shall
not be construed to extend to this contract if made with a corporation
or company for 1lts general benefit.
(b) No official of the District shall receive any benefit
that may arise by reason of this contract other than as a landowner

within the District and in the same mannex as other landowners within

the District.

41

sau
: Bi

 

002438
 

9
10
Ta

a?

oye
22

2h,

a5

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 87 of 141
017570

LOND ESCRIMTNATION

38, (a) Th eonnection with the performance of work under this contract,

 

ile District agrees as Pollowss

C1) The Distriet will not diseriminate agairst any onaployee
or applieant for onmployment beenusa of race, cread, color, or
natilenal origin. The Disteint will take affirmative action
to ensure that applicants are employed, and that employves are
treated during employment, without ragard to thols race, creard,
color, or national origin, Sueh action shail imelude, bub not
be limited to, the followings employment, upgrading, demotion or
teansfer; recruitment or recruitment advertising; Layoff or
termination; rates of pay or other forms of compensation; and

selection for training, including apprenticeship, The District

 

agrees to post in conspicuous places, available to eaployees
aud appligants fur employment, noticas te ba pruvided by the
Coutravting Officer setting forth the provisions of this non-
disecimination clause,

(44) The District will, im all solicitations or advertise-
ments for eaployees placed by or on behalf of the Distriet, state
that all. qualified applicants will receive consideration for
employment without regard to race, creed, color, or national
origin.

(144) The District will send to each labor union or represen.

tative of workers with which it has a collective baresining

 

agreement or other contract or understanding, a notice, to be

 

 

002439
 

gies

eF ke

co ~ ~*~ MA

10
1i
12
13
14s
45
16
47
18
a9
20
2i
22
23

ah

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 88 of 141
017571

provided by the Contracting Officer, advising the said Labor
union or workers" representative of the District’s comitwents

under this section, and shall post copies of the notice in

conspicuous places available to eaployees and applicants for
euplLoyment.

(iv) The District will comply with all previsions of
Ruecutive Order No. 10925 of March 6, 1961, and of the rules,
regulations, and relevant. orders of the President's Comalttee on
Equal Employment Opportunity ereated thereby.

(v) The District will furnish all information and reports
required by Executive Order No. 10925 of March 6, 1961, and by
the rules, regulations, and orders of the said Commitee, or
pursuant thereto, and will permit access te lis books, records,
and accounts by the Contracting Officer and the Committee for
purposes of investigation to ascertain coapliance with such
rules, regulations, and. orders.

(wi) tn the event of the District’s noncompliance with the
nondiscrimination clausas of this centract er with any of the
aaid rules, regulations, or orders, this contract may be cancelled
in whole or in part and the District may he declared ineligible
for further government contracts in aceerdance with procedures

authorized in Executive Order Wo. 10925 of March 6, 1961, and such

 

 

 

002440
My

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 89 of 141
017572

=

   

ganctions way be fepousd and cemedies Iavokad as providad

 

Op

   

aaid Brecuhivye or vragulation, @8 ef

  

loyment Opportunity, oF

Bh .

the President’ «

  
   

i Cyii) ‘Khe District will faclude the providiens of the

6 foregoing subdivisions (1) through (vi) ef thie article ta avery

 

 

e gubcoatrack or purchase ordex wiless exempted by rules, regulations,

 

 

8 ee orders of the President's Comalttea ow Eeguad Bmployment Gepor
3 isaued pugguent te section 303 of Rxecuthive Order No, 10925 of
Ab March 6, 1961, se that seuch provielows will be binding upen each

subcontractor ex werdes, The Dletxlet will take such ection #ith

=
fee

eespect te any subcontract o« purchese order as the Coutractiag

pst
sia

af enforeing such proyialona, incinding

“tou
Koa

Officer may divect a8 a means

 

14 saackiens Lor aeacowp Lance : at

 

 

the Pistxiet becomes Loavelwad im, or ia threatened with, Litigation

haoh

16 with a subcontractor or vendor as a result ef snch direction by the
47 Gontracting Officer, tne Distriet may request the United States te

18 enter inte sue Wtigation te pretect the interests of the Ualted

 

19 States ,

te iacilude in

   

det shall require its
fi aath subcentrect which it shall wake with a subcontractar tha fLollowlneg

22 e Lanne:

002441
10
Li
2
13
14
L5
16
L?
1é

ly

24

ee,

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 90 of 141

“fhe (here identify the subcontractor), being bound by

paragraphs (1) through (6) of section 301 of Executive

Order No, 10925 of March 6, 1961, by virtue of ragulations

issued thereunder (41 CFR f60-1.3), shall further incor-~

perate by reference in each subcontract or puxchase order

with a subcontractor or supplier paragraphs (1) through (6)

of said section 301 of said Order unlesa exempted pursuant

to section 303 thereof."
Upon execution of this contract on behalf of the United States, thia
subarticle (b} shall be deemed to be and shall have the force of a
special order of the Contracting Officer pursuant to the regulations
issued under Executive Order Neo. 10925 of March 6, 1961.

IN WITNESS WHEREOF, the parties hereto have executed this

contract as of the day and year first above written.

 

Approved as to Legal THE UNITED STATES OF AMERICA
Form and Sufficiency
/s/ 4H. T. Moss By__/s/ H P Dugan —e
Regional Director, Region 2
Attorney Bureau of Reclamation

Department of Interior

KLAMATH BASIN IMPROVEMENT DISTRICT

 

(SBAL) ALfLxed By_/s/ J Randall Pope
President

Attest:

jaf John _L, Stewart Jr

Secretary 45

017573

 

 

 

002442
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 91 of 141
017574

COPY : eam

RESQOL

ae -

ie

"LON

pee cee

RESOLVED, that proposed contract R, O. Draft 2/2/1962
Rev. W.0, 3/29/1962, between the United States of America
and the Klamath Basin Improvement District, providing for
a water supply and for a loan for construction of a Small
Reclamation Project, be and the same hereby is approved
and the President end Secretary be and they bereby are

authorizad to execute the sams,

I, John L, Stewart, Jr. hereby certify that the foregoing
ls a full, true and correct copy of the Kasolution duly adopted
by the Board of Directors of the Kiamath Sasgin Improvement
District at a special meeting held April 25, 1962, with seven

of the eight directors being present ana voting.

{sf Joho L, Stewart Jr a

SEAL AFFIXED Jobn 1, Stewart, Jr., Secretary

 

 

 

 

002443
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 92 of 141

an 017575
RECCRDED
COMMUNICATION
hho April 5, 1962
Memorandum
Te: Secretary of the Interlor
Fron: Commissioner of Reclamation

 

Subject: Proposed Water Service and Public Lew 98) Contract

Petween the United States and the Klamath Basin SS
Tmorovement Listriet and Proposed Aner tient to gS
Operatioaus Coutract No, L4-06-200- 370). Between the ve
Unived Stetes aud the Klemath Irrigation District, q
Klamath Project, Cregon-California 7

XO

inelosed for your avproval is the form of pronosed contract between

the Uaited Stetes snd the Klamath Basin Improvemant District. The CN
draft provides, pureuant to the Warren Act, for delivery of water ©
to the District From the weter supply which is surplus to the exist-
ing Klanath Project needs, The proposed contract elso provides funds
to the District, pursuant to the Smell Reclamation Projects Act as
amended (7O Stat, LOM4; 71 Stat. 48) for construction of additional
facilities, including enlargement and extension of certain existing
facilities of the Klamath Project, to deliver the water to the irrigable
lands of the District, and the integrated operation of all with other
facilities of the Klamath Project which are now operated and maintained
by the Klanath Irrigation District.

   

Also ercicsed for your approval is the form of proposed amendatory
contract between the United States and the Klamath Irrigation District,
This proposed contract smends existing contract No, 1+-c6-200- 3764
dated Novewber £9, 1954, pursuant to which responsibility for the

care, cperatc.on, and maintenance of certain of the existing Klamath
Project works serving the Districh were transferred to the District.
The proposed swendatory conbract perm*ts the construction of facilities
neationed im tae preceding paragragh etd binds the Klamath Irrigation
District to integrated operation of atl. the fecalities and to the
carriage and delivery of surplus Klamath Project water to Lands within
Klamath Basin Improvement District.

 

   

 

The Klamath Basin Imorovenent District and the Klamath Irrigation
District have also agreed in principle upon a form of contract wherchy
the latter agrees, primarily, to operate and maintain the facilities
to be constructed and to integrate them with other existing facilitics

002444
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 93 of 141
soa 017576

and deliver water therefrom. A draft of that proposed contract

ia athbached for your Information. Certain minor revisions of this
Grart wil he made before it is executed. Such changes, however,

will uot affect the interests of the United States, end the draft

is attached to illustrate the close cooperation between the Distrletu,
as weld as to expedite fu approvel of the Joan contract.

 

 

The Klamcth Basin Improvement Distriet 1s a public corporetaan &
organized under the laws of the State of Oregon on July Ji, 161, SO
and bas the necessary powers to conbract with the United States for ep
3 water supply and for a J.oen for construction of any works or 8
improvencat of the corporation and for repayment of such loan, It be
has a gross area, of approximalely 9,750 ecres, of which 9,239 ucres je

are iirrigeable und about oneshalf ore now pelug served under temporary ..
arrangements. The District lauds ave scattered around and throughout
the ares served. us a part of the Klamath Project, and all Lie within

the Stabe of Oregon, The District's application for funds to construct
works pursusnt to the provisions of the Small Reclamation Projects Act
wag approved on August 18, LUEL, by Acting Secretary Carr. <A copy of
the approval memorandum 1s enelused.

Thus, there are three proposed contracts, The first is between the
Klamath Busin Improvement District and the United States, The second

6 between the Klamath Irrigation Ustrict and the United States. The
third ie between the Klamath Basin Improvement District and the Klamath
Irrigation District, The first two are submitted for approval as to
form, the third for your information.

 

The draft of proposed contract between the United States end Klemath

Basin Improvenent. District is composed of two main parts: Part A ~

Water Supply, and Part B= Small Reclemation Project Loan. Under

Part A, water supplied to the District shall not exceed 3.6 acre-feet

per ivrrigeble acre and such water shell be in excess of that required

to meet the prior rights of Lands and entrymen under the existing “
Klamath Projeet. The main source of water supply will be from Upper aa
Klameth Leke with primary conveyance through the Lost River Diversion

Chonnel. and the "A" or Main Canal. Since the supply is limited to

thet which is surplus to the needs of the existing Klamath Project,

it is made available pursuant to the Act of February °1, 1OLL (36

Stat. 925), known as the Warren Act, About 04,000 acres of the 217,000

acres in the Klamath Project are served pursuant to the Warren Act. In

this proposed contract, as in other Warren Act contracts on the Klamoth

Project, the District assumes responsibility for the control, carriage,

use, and measurement of water, Furthermore, the United States assumes

no liablility whatsoever for water shortages and does not absndon or

relinquish any of the waste, seepage, or retura-flow waters coming

from the lends of the District.

  
   

 

002445
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 94 of 141
gee oe 017577

Under the proposed contract, the Klamath Hasin lmprovement Dis-
teiet whLL not deliver water ta Land in excess holdings under
Reclanetion Law, Vhis prowlsion, which was inserted curring
Washington Office review, replaces the exeess Jand provisions
which would have permitted service to excess land under record-
aple contract arrangements. The revision has been informally
discussed and cleared with the Distrtet's attorney.

Part 2 of the proposed contract is generally similiar to contract

No, 14-06.200-8690 between the United States aad the South San
Joaquin Irrigation District, the form of which was approved by
Assietent Secretary Aandohl on Merch 15, 1960, The proposed con.
tract contemplates a loan not in excess of $942,100 to be used for
the enlargement and extension of existing Klemath Project facilities
to serve Lands within the District. The works to be constructed
will dinelude two new pumping plants, the enlargement of an existiog
punplag plant, the cnlurgement of three existing canals, and the
extension of certain minor drewins. It is estimated that this worl:
will cost $992,100. Of this, the local. interests will. provide, or
have provided, all. rights-of-way other than thase to be obtained
fron the United States, construction supervision and preconstruction ‘eo
overhead (not to exceed $26,000), the cost of some additional land on

 

   

classification, and some drains und other minor works already com: ~.
pleted, all of which have an estimated cost of $50, 000. o
Subdivision (a) of Article 1O requires, as 4 prerequisite ta the as
advancing of funds, execution of the contract between the Klamath ~
Basin Tmprovement District ond Klamath Irrigation District, and On
execution of ‘the eortrect between the United Stabes and Klamath fo

Ievigation District. These contracts are necessary as the works
ta be constructed with loan funds will be a part of the existing
system Operated by Klamath Irrigation District and must be opera+
tionally integrated.

The total. estimated cost of the Project (4992,100}) includes costs

of the United States. Article 13 describing "costs" of the United
States in connection with the loan, Is similar to language in other
contrects under the Small. Reclamation Projects Act. However, in
aldition to the usual costs, £80,000 has been ineluded to cover

costs incurred by the United States for investigations prior to

March 1, 1961. ‘the sum of $11,000 as the allocated cost of additional.
capscity which wes built ipto an existing pumping plant in anticipa-
tion of service to the District is also included.

Avticle 16 of the proposed contract provides for repayment of the
loan, estimated at $942,100, within the 0 years beginuing with the
year Immediately following that in which construction is completed.

%,

002446
to
%

Bo fe A
‘

 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 95 of 141
oo 017578

Payments will. ‘be $5,280 annually during the first three years, $10,550
annually for the next three years, and the balance in 34 equal anual
Installments. In addition, this article provides that the District

will pay interest cach year on the pro rata, share of the loan which

is attributable to furnishing irrigation benefits to so-called "excess
land" holdings. No provision is necessary for interest on water for
municipal end industrial purposes as usage is restricted to agricultural.
purposes.

Average peyment capacity for District Lands has been estimated at
slightly more then $7 per irrigable acre. Operating costs for a
similar class of service from the Klamath Irrigation District are :
esteblished at $2.70 per acre, The difference is more than ample ,
for repayment of the proposed ‘Loan.

 

The Board of Directors of the Klamath Basin Improvement District by
resolution has approved the form of contract submitted here for review
and approval as to form. Subsequently, we have made minor revisions for
clarity and have inserted a provision, as previously discussed, that
water deliveries are not ta be made to excess lands, The Board of
Directors of the Klamath Irrigation District has also approved the draft
or proposed amendatory contract which is necessary for Integrated oper-
ation of the works to be constructed. These proposed contracts are
acceptable to the Bureau of Reclamation as reflecting the best interests
ef the Listricts and the United States. We recommend, therefore, that
you approve:

(1) The form of the proposed contract between the United
States and the Klemath Rasin Improvement District

(R.0.Dratt 2/2-1962; Revised W.0. 3-29-62), so}

On

(2) The form of the proposed amendatory contract between ~°

the United States and Klemath Irrigation District ©

(RO. Draft 12/26-1961; Revised W.0. 3-29-62), o

te

Thereafter, pursuant to existing delegations of authority and after a“
execution by the President end Secretary of the Board of Directors On Fs

behalf of the respective Districts, the Regional Director, Region 2,
will execute the two contracts on behalf of the United States and will
act as Contracting Officer for the Seeretary of the Interior for the
purposes of the contract.

39

(Sea) Floyd E. Dominy
Enclosures

Approved: Apr. 9, 1962 Copy to: Reg.Dir., Sacremento, Calif.--ATRMATL
Reg.So0l., Sacramento, Calif.--ATRMATL

(Sed) Kenneth Holum Project Mer., Klemath Falls, Oregon~-
ATRMATT.

Assistant Secretary of the Interior

002447
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 96 of 141

COPY : en

RESOLUTIOA’A

ee

RESOLVED, that proposed contract, dated April 245, 1962,
between the Klamath Basin Improvement District and the Klamath
Irrigation District, providing that KID shall care for, operate
and maintain the Project Works and toe deliver water furnished
pursuant to the contract between the United States of America
and KRBID for use of Lands of KBID, be and the same hereby is
approved and the President and Secretary be and they hereby

are authorized to éxecute the same,

I, John L. Stewart, Jr., hereby certify that the foregoing
is a full, true and correct copy of the Resolution duly adopted
by the Board of Dixectoers of the Klamath Irrigation District at
a special meeting held April 25, 1962, with three of the three

directors being present and yoting.

/s/f_John L, Stewart Jr.
John L. Stewart, Jr., Secretary

SEAL AFFIXED

017579

 

 

 

002448
! Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 97 of 141
. 017580

R.O. Draft 1/27-1975
Rev. R.O. 9/9-1975

Contract Ne.
14-06~200-83344
UNITED STATES

DEPARTMENY OF THE INTER TOR
BUREAU OF RECLAMATION
Klamath Project, Oregon-Californta

CONTRACT BETWEEN THE UNITED STATES AND KLAMATH DRAINAGE DISTRICT
PROVIDING FOR THE PERFORMANCE OF MINOR CONSTRUCTION WORK

Table of Contents

 

 

Article No. Title Fags No, |
Preant le 1
Explanatory Recitals l- 2

i Approval of Designs and Specifications a= 3
4 Costs Incurred by the Distriec and
Ynited States 3
3 Operation and Maintenance of Facilities &
4 Rights to the Use of the Drain 5
5 District to Congtruct Drainage Facilities 5
é District to be Reimbursed for actual Costs 5
7 District toe Maintain Cost Accounta 6
5 Contingent on Appropriation or Allotment cf Funda 6
9 Notices G- 7
10 Contracts with Third Parties 7
LI Officials Not to Benefit 7» B
12 Rules and Regulations &
13 Determination of Findings of Factay 8
14 Equal Opportunity 9-11
1S Title VI, Civil Rights Act of 1964 12-13
16 Certification of Nonsegregated Faciilties 14-15
VW? Liability : 15
Signatures 16

|

002449
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 98 of 141
017581

Contract No.
14-06-7200-8334A

1 WAITED STATES
DEPARTMENT OF THN INTER TOR
2 BUREAU OF RECLAMATION

Kiameth Project, Oregom-Culiforaia

CONTRACT BETWEEN THE UNITED STATES AND KLAMATH DRAZNAGE DISTRICT
& PROVIDING FOR THE PERFORMANCE OF MINOR CONSTRUCTION WORK

% THIS CONTRACT, wnde chis 2 day of 1) O¢yam teu, 1975,

6 in purawence of the Acts of June 17, 1902 (32 Star. 388), and June 15,

 

? 1956 (70 Stet. 274), and acta amendatory thereof or supplementary

4 thereto, between THE ONITED STATES OF AMERICA, hereinafter referred

5 to sa the United States, and the KLAMATE PRAINAGE DISTRICT, hereinafter
10 weferred to as the District, organized end existing pursuaat te the

lawa of the State of Gregon, with its principal place of business in

 

Kilemath Falis, Oregon,

 

me WITNESSETH, That:
4 EXPLANATORY RECITALS
15 WHEREAS, the work to be parformed purayant to thie contract

16 ia within the bounderias of the Lower Klewath Lake Division, Klawath

 

i? Preject, aad is te be performed on District sad Federal lands; and
La WHEREAS, by virtue of the contracts entered into between the
ig Waitad States and the District, identified by chat certain apgrecaent

20 dated Kovember 30, 1917, Contract No. Klr-402, dated August 24, 1921,

21 ae awended by Amendatory Contract Me. Ilr-402, dated July 6, 1929,

22 further amended by Contract No. Lir-402, deted April 28, 1943, and

Preambla
Explanatory Recitals-~«

a,
+

002450
 

10

il

 

14
4
16
1?
18
Le]
20
21
22

23

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 99 of 141
017582

Supplementary Contrect Reo. Ilr-402, dated October 11, 1947, tha
Dietrict ta the repayment organization concerned for tha aaid area:
end
WHEREAS, it de necessary for tha preper drainage of certain
Diatrict land and Paderel lead situated withia the District to construct

a drain through and along said lands; and

WHEREAS, it ja in the ftuterest of both the Yalted Ststesa and
tha IMetrict that the District perferm excavation of the drain, place-
ment of inlet structures and culverts, and embankment for road crosgings
om District and Federal lends of the Lower Kiemath Lake Division, Kiamath
Project, a8 the Contracting Officer shall dees necessary to properly
remove drainage and other exceda vater from the currounding areas and

WHEREAS, pursuant to the Act of June 13, 1954 (70 Stat. 247),
the Secretary of the Toterlor ie authorized to comtvect with the repay-
ment orgeuization concerned for aaid orgenizeation to perform ainar
construction work, and to be reimbursed by tha United States for such
work, Gmdar conditions hereluaftar aet forth;

By, THEREFORE, in coneidexatiow of the matual and dependent
cevesantes herein contained, it is egreed as follows:

APPROVAL OF DESTGNS AND SPECIFICATIONS
1. Wpon approval by che Contracting Officer of the designe and

epecificationa prapared by the Dietriet, the District shall undertakes

the excavation of a drain, placement of imlet structures, culverts,

2 -oExplanatory Racitala
Article l-=

 

 

 

002451
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 100 of 141
. 017583

i and enhbankment for road croasiugs, and the Diativict shall be vedmbursed
2 for that gortion of the total cost allocated to the United Steras as

3 heceinafter dexseribed tm Acticie 23 Prowided,

ior

rowever, That the total

& reteburged fo che District by the United States aheli nor exceed $100,006,

5 COSTS INCURRED WY "CHE DT

ne

PRICE AGH UNITED STATES

  

6 2. Aik caste imearced Im comatructing the dvaim, docioding but aot

 

7 limited to, the coate im meating the vequiremeets of the Netilonal Boawdeaon-
8 meatal Policy Act of 1969, review of plane aud deaigna prepared by tthe
9 Miatedlet, contract wagetiationa and the parformance ur rAdmniniatration

1d of this comtaisct duchudinug the cust or propertionyte part of the costs

b
:
a

Vi of salavies, travel, per diem, aud legal, overhead, snd gemeral expenses

of the United Scatea and the Dintrict which are allocable tw iaspection

 

13 and approval of work performed hereunder by the District amd to the

14 inspections sud auditing of accounts and veearda of the Diucrict velacineg

iS te such work, shell be shaved 407% by the Dlateict sad 60% by the Undead

lo States: Provided, That. the Dietrict shail vecelwea credits toward ita

4? share ef the totel coatea imcurred in constructing the entire draim im the
18 total amount of $54,095, of which $50,235 represents the estimated cost

19 of construction by the District of that portion of the drain Jocated on

vay) Dietrice land and $3,800 which represents the deprectatad walue of culwertea
2) and gates placed etlong that portion of the drain locatad below the State

22 line jdm Caldfernia and within the Lower Riamath fake Nationa] Wildlife

a3 Reluge which in Co be abandened by the Distxick.

4 eaArtielee L- 2

002452
” Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 101 of 141

 

 

ay 017584

’

1 OPERATION AND MAINTENANCE OF FACILITIES

2 3. (a) Upon completion of constructing the drain, aa determined

3 by the Contracting Officer, the United States, without expense to the

& Diatrice, shall operete and maintain thet portion of the drain Located

5 on Federal lends and the District, without expense to the United Stetea,

6 shall operate and maintain that portion of the drain located on District

7 lands: Provided, That upen giving 30 daya written netica by the District

8 to the Contracting Officer that needed maintenance is required on that

9 portion of the drain located on Federal lande and such maintenance is not

10 accomplished by the Qalted States, the District may enter upon Federal
Lk lands to complete the required maintenance work. Such maintenance work

performed by the District on Federal lands end the cost thereof, shall

 

13 be paid by the United States to the District subject to availability of

 

14 funda for auch purpose.
iS (b) The United States conteaplates the construction of 3 pumping
Lé plant on thet portion of the drain located on Federal lands as part of

1? future development of the Klawath Straits Umit ~ East. The costs of

18 construction, operation and maintenance of said pumping plant shall be
19 the responaibility of the United Statas and without participstion of the
29 District.

22
22

23

4 Agticle 3

002453
wa

16

ih

 

13

14

15

16

i?

is

ig

20

al

22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 102 of 141
017585

RIGHTS TO THE USE OF THE DRAIN

4. The purpose of the drain is to furnieh proper drainage for
certain pistrict land and Federal land situated within the District
to be serwed thereby. Accordingly the rights of the United States and
the District to utilize the capacity of the drain shail be and are hereby
allotted 60% to the Uaited States and 40% to the District.

DISTRICT TO CONSTRUCT DRAINAGE FACILITIES

5. Permiasion is hereby granted to the District to enter upon and
to construct 3 drain in, om, acvess and chrough the Federal Lands in
accordance with plans and designs approved by the Contracting Officer.

DISTRICT TO BE REYMBURSED FOR ACTUAL COSTS

 

6. At the end of any month, during which the District shall have
performed work under this contract. and any supplemental agreement, the
Diatrict shall subeit « certified coat stetement computing the cost. of
the work performed, supplies, wereuteta, equipment rental, isbor and such
overhead and general expense aa is deemed applicable. Such ceat stata«
ment shali be in the form approved by the Contracting Officer and shail
be submitted to the Contracting Officer. Payments for the United States‘
shave will be meade to the District upen the Contracting Officer's

approval of such cost statement.

5 Atticlesa 4 ~ 6

 

 

 

002454
10

lL

 

14
15
1é
1?
18
19
20
21

22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 103 of 141
017586

DISTRICT TO MATNTAIN COST ACCOUNTS

7. The District ahall maimtain separate accounts for costa which
1c will shere and be reimbursed by the Waited States in the form and
manner prescribed by the Contrecting Officer, and such accounts sheli
be subject to audit by the United States in the form and manner es
requested by the Cootracting Officer -

CONTINGENT ON APPROPRIATION OR ALLOTMENT OF FUNDS

8. The expenditure or advance of any money or Che performance of
any work by the United States hereunder which may require appropriation
of money by the Congrese or the allotment of funds shall be contingent
upon euch appropriation ox allotment being msde. The failure of the
Congress to appropriate Funds or the abrence of any allotment cf funds
shall wot relieve the District from any obligetions under this contract.
No liability shall accrue te the tmited States in cease such Funda are
uot appropriated or allotted.

NOTICES

9. Any notice, demand, or request authorized or required by this

contract shall be deemed to heave beeu given when mailed, postage prepaid,

or delivered to the Regional Director, Mid-Pacific Region, Bureau of

é Articles 7 ~ §--

002455
 

10

il

 

14

1

16

7

i9

20

21

22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 104 of 141
017587

Reclamation, 2800 Cottage Way, Sacramente, California 95825, on behalf
of the United States and to the Board of Directore, Klamath Drainage
Diatrice, 280 Main Street, Klamath Falla, Orepon %7601, om behalf of
the District. The designation of the addressee or the address may be
changed by notice given in the same manner as provided in this article

for other notices.

 

CONTHACTS WITH THIRD PARTIES
10. ¢a) The District shall advertise each construction, equi paent
or supply contract exceeding $10,000 for competitive bidding. Upon
receipt of bids, any action proposed by the District other than making
the avard to che lowest responsible bidder shall be subject to review
by the Contracting Officer.

(b> The United Statea shall not be a party te, or obligated

 

in any manner by, contracts entered into between the District and other
parties pursuant to this contract.
OFFICIALS NOT TO BENEFIT

il. (#8) No member of or delegate ¢o Congress or reaident com-

 

wigsioner shall be admitted to awy share or part of this contract of to
any benefit that may arise therefrom. This restriction shall not be
construed to extend to this contract {£ made with a cerporation for its

general benefit.

evArticles 9 ~ li--+-

002456
 

th

16

VW

18

19

20

21

22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 105 of 141
017588

(b) No official of the District shall receive any benefit
that may arise by reason of thia contract other than se a water user
within the Project and in the same menner as other landowners within
the Contractor's service area.
RULES AND REGULATIONS

12. The Contracting Officer, after offering the Diatrict an
opportunity for consultation, shail make cules and regulations and
supply necessary details for administration of this mlner construction
contract. Such rules and regulstions shall be conaiatent with the pro-
visiona of this centract, the Laws of the Duited States, and the State
of Oregon. ‘The Contracting Officer may add to or modify them as may
appear necessary and the District shail observe such rules and regulations.

DETERMINATION OF FINDINGS OF FACTS

13. Where the terms of this contract provide for action to be
based upon the opinion ox determination of elther party to this contract,
said termes shail not be construed as permitting such action to be
predicated upon arbitrary, capricious, or unreasonable opinions or
determination, whether or net stated to be conclusive, if the District
questions any determination nade by the Contracting Officer, the findings
of facts chail be made by the Secretary oF the Interior after consaulcation

with the Dietrict and shall be binding upon the parties.

a eeArticles I] - 13

 

 

 

002457
= Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 106 of 141

 

   

 

017589
i EQUAL OPPORTORITY
2 14 Boring the performance of this comtract, the Dlatrict
3 agrees es Followas
é (a) The District will not diecriminatea sgainat any
5 enployea ar applicanc for employment because of race, color,
6 religion, sex, or national origin. The District will take
7 affirmative action to enaure thet applicants are eapleyed, and
a that. employees are treated during employment, without regard
9 to theix rece, color, religion, sax, of neticnal origin. Such :
io action she!l include, but not be limited to, the following: bs,
Keaployment, upgrading, demotion, or transfer; recruitment or |
recruitment advertising; layoff or termination; rates cf pey :
or other forme of compensation; and velection for training, E
14 imeluding apprenticaship. The District agreen to powt in .
LS couspicuous places, eaeveilabie to an and applicants for
16 eaployaent,, notices to ba provided by the Contracting Officer
17 satting forth tha provisions ef this Equal Opportunity cleusa.
18 (>) The Dietrice will, in all selicitations or advertise»
19 ments for employees placed by or on behalf of the District,
20 stete that 2e11 qualified applicanta will receive conaidaration
#1 for employment without regerd to race, color, religion, sax,
22 oc national origin. |
5 Article i4e-

Fie es

i
i
i
|
|
|
|
I

002458
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 107 of 141 |
017590

 

1 {c) The Dietrict will send to each labor wmion or

2 representative of workers with which it has a cellectiva

3 bargelning agreement or other contract or understanding, a

& notica, to be provided by the Contracting Officer, edvising
5 the labor union or vorkersa’ represantative of the pigecier's
6 commitments under this Equal Opportunity clause, and shall

? post copies of the notice in conspicuous places available to
8 enployees and applicants for empleyment.

$ (d) The District will comply with all provisions of
i0 Executive Order Ne. 11246 of September 24, 1965, as amended,
i and of the rules, regulations, and relevant oxders of the

Secretary of Labor.

 

(e) The District will furntah all information and

 

 

hé reports required by said emended Executive Order and by the

15 ‘tules, regulations, and orders of the Secretary of Labor, or

16 pursuant thereto, and will permit accese to its books, records,
1? and accounts by the Contracting Officer and the Sacretary of

18 Lebox for purposes of investigation to ascertain cowpliance

19 with auch rules, regulations, and orders.

20 (f) In the event of the District's noncompliance with

Zi the Equai Opportunity clause of this contract or with any of

22 the aaid rules, regulations, or ordere, this contrect may be

q
1
1
1

002459

~sArticle l4«<
 

10
il
12
43
14
15
16
t?
1B
9
20
21
22

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 108 of 141
017591

canceled, tereinmated, or suspended, in whole or in part, and

the Dietrict may be declared theligibie for further Govern-
went contracta in accordance with procedures authorized in said
awended Executive Order, and auch other sanctions may be imposed
and remadies invoked as provided {nu said Executive Order, or by

rule, regulation, of order of tha Secretary of Lebor, or aa

 

otherwise provided by lav.

(g) The District will include the provisions of pars-
graphe (s) through (g) in every subcontract or purchase order
unless exempted by rules, regulations, or ordera of the Secretary

of Labor iasued pursuant to Section 204 of said omended Executive

\

|
beg
i

fe

  

Order, ao that such proviefons will be binding upom each sub-
contractor or vendor. The District will take euch action with
respect to any subcontract or purchase order as the Contracting
Officer way direct os a means of anforcing such provisions,
including sanctions fer noncompliance: Provided, however, That

in the event the District becemas iuvolved in, or is threatened

 

with, litigstion with a eubcontractor or vendor as a result of
wuch direction by the Contracting Officer, the District may
Fequeat the United States to enter inte such litigation to

protect the tnaterests of tha Onited Stetes.

-oArtiele 14
ll

002460
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 109 of 141

 

017592
1 TITLE Vi, CIVIL RIGHTS ACT OF 1964
2 15. (m) The Dietrict agrees that it will comply with Title VI .

3 of the Civil Rights Act of July 2, 1964 (78 Stat. 241) and all require-
& wente iapoaed by or pursuant to che Department of the Interior Regulation
5 (43 CFR 17) issued puravant te that title, to the end thet, in accordance

6 with Title VI of that Act and the Regulation, no person in the United

 

7 States shall, on the grounda of race, color, sex, or national origin
8 be excluded from participation in, be denied the benefits of, or be
9 ethervise subjectad to diserimination under any program or activity for
10 which the District receives financial assistance from the United States

AL and hereby gives assurance that it will imeediately take any meaaures to ree

2

affectuate this agreement.

 

(b>) Y£ any real preperty or etructure thereon is provided or
14 improwed with the aid of Federal financial aseistance extended te the

15 Ceatractor by the United States, this dceurance obligatea the District,
16 ox, in the case of sny transfer of such property, any transferee for the
17 period during which the real property or structure {a used for a purpose
18 involving the provision of similar services or benefits. If eny personal
19 property 4s 20 provided, thia esaurance obligates the Pistrict fer the

20 period during which it retaine oyvnership or possesaion of the property -
21 in @ll other cases, this assurance obligates the District for the

22 period duriag which the Federal financial aagistance is extended to it

23 by the United Stetes.

~ Article Lie<~
12

002461
10

 

13

14
1S
16
7
if
Ag
20
7)

az

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 110 of 141
017593

{c) Thie eesurmnce ia given in conaiderstion of amd far
the purpose of obtaining any ead ei] Federal grante, loens, contracts,
property, discounte, or ether Federal financial asalatence exteaded
after the date hereof to the Diutcict by the United States, including
inatealiment paywants after such date on secount of errengemente for

Federal finanetal assistance which wera approved before euch date. The

Dintrict recognizes aad agreea that such Federal €{moncial assistance

wikl be extended in relience on the rapresentationa end agresments
mide in this assurence, and that che United Staten shall reserve the
Fighe to seak judicial enforcement of thin assurance. This sasuraice

is binding on the District, its successors, transferee, and aaaiguess .

avcArbicla i5
13

 

te

T +.
t

le

 

 

002462
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 111 of 141
017594

L

 

ee!

CERTAFICATION OF NONSEGREG&STED FAC) LITIES

 

Dad

1é. The Niateiet hereby cectifdes chat it dees uot malutata

cast

ax provide for i286 employees ony segregated facliities at any of jim
4 establishments, amd chat tf. doce not pexmit 1ta employees Co perform

5 their services at any leeation, wader ite coatrol, where segregated

 

facilities age wainteained. Tt certifies further that it will not

ra

 

wnell

maintaln or pravide for its ewployewso amy segregated facilities at.

any of ita establishments, and that 1¢ will uot peratt tee employees

>

i Lo pexform their services at any location, under fis contrel, where
1G segregated Eactiltilea are malnteiwed, The Distxieh agresa chat a

breach of thia cextifivation ja a vielation of the Baual Opportunity

   

clause im this contract, Ag used im this certification, the texn

 

13 “sepgvegated facilities” wesas any waiting rooms, work areas, cent pen
4 rooms snd wah coome, reetaucante aad other cating areas, time clocks,
iS locker rooms and other aterage er dressing areas, parkiag lots,

16 drinking fountalas, reereation or enfextaimment atesa, tvaneportation,

 

Ve and houging fecilitiea provided for employees wok ch are segregatad

18 by explicit dixeccive ar are im fact segregated om Che basis Of rece,
19 ereed, color, oF national origin, because of Rebit, local ecuatem, ox
20 othervise. The Matrict further sgreasa that (mxcepe ware At has

21 obtalued certifications from proposed subcontractors for specific

22 cime pexdeda) if will obtain ideatica) certiflentlons from propaaed

Articla 1u-s
1é

002463
“ Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 112 of 141

 

 

 

   

017595

1 subcentractors priox to the award of subcontracts exceeding $10,000

Z which are not exempt from the provisions of the Equal Oppoxstunity

3 ciauge; that it will retain auch certifications in ite flles; avd

4 that (except where the proposed subcomtgactorn have submitted identical

5 certifications fox apecific time periods) the District will forward

6 the following notices

7 ROTICE TO PROSPECTIVE SUBCONTRACTORS OF REQUIREMENT FOR

CERTIFICATIONS OF NONSEGREGATED FACLLITIES

a

9 A Certification of Nonsegregated Facilities must be submitted
prior to the award of a aubcontract exceeding $10,000 which

16 ia not exempt from the proviaious of the Equal Opportunity
clause. The certification may be submitted cither for each
subcontract or for all subcontracts during a period (i.e.,
quarterly, semiannually, or annually). Note: The penalty
fox making falae statewemte in offera is prescribed in
18 U.S.C. 1001, ,

13

14 LEABILITY

15 17. The District hereby agrees to indewnlfy and hold harwlese the

16 United States, its agents and employees, from sny lose or damage and from

1? any liability on account of personal injury, death, or property damage,

 

18 or claims for personal injury, death, er property damage of any nature

19 whatsoever and by whomsoever made arising out of the District's activities
20 under thie agreenent .

al

22

15 “Articles la - 7

002464
 

 

i

ont

12

3

14

iS

16

i?

18

1a

At]

al

Z2

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 113 of 141

017596

IN WITNESS WHEREO?, the pertiea hereto have executed this

contract the day and yesr hereinabove written.

{ SEAL)

Atteats

[|  besolt

Secretary fi

16

THE UNITED STATES OF AMERICA

Si gnateras

 

eer.
2
4

002465
“i Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 114 of 141
017597

BE IT RESOLVED That the Contract hetween the
United States and Klamath Drainage District for the
performance of minor construction work, RO Draft 1-27-75,
Rev. RO 9-9-1975, be and the same is hereby approved;
and that the President and Secretary are authorized ta
Sign the Contract on behalf of the District,

The above Resolution was adopted by the Board of
Supervisors of Klamath Drainage District on the 13th day of

Decemher, 1975.

 

KLAMATH DRATNAGE DISTRICT

By 5 Pe Lhe

Attorney o

   

 

¢
%.

 

 

 

 

002466
+ Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 115 of 141
AN 017598

ee se le # he

Bae

. a. mare PG
a witn tones, NK: RA GES ON
aa United pus Ioepartiment of the Interior

 

we BUREAT OF EEGLAMWITON, 9 ne 9 noe ee meccnnng
None a WASTINGTON, 1.0: 20240 | |
i

SHOE CLY

 

32.
\
ot ,
ae
Memo candum: : :
7
Vos Commissioner \
Frome Chiegé, Division of Water and Land :
{
mac b

Subject: Proposed Drainage and Minor Construction Contract between
the United States and Klamath Drainaze District--Klamath
Project, Oregon

Pursuant to delegations of authority in Reclamation Instructions 053.2,2¥F,,
approval of the enclosed coutract must be accomplished in this office

 

i

The proposed contract is prepared wndex the provisions of the Drainage
and Minor Construction Act af June 13, 1956. Reimbursement from the i
United States to the district may not exesed $100,000, The propesed (9 be
contract is acceptable to the Regional Solicitor and is considered o poe
legally suffietent by the Associate Solicitor - Nnerey and Resources, er i

wl
We recommend that you sipza the attached statement indicating your ace
approval of the form of the proposed contract which is designated SS
RO. Draft. 1/27-1975; Rev, R.O, 9/9°1975, Thereafter, pursuant to “8
exiating dclesations of authority, the Regional Director, Mid-Pacifie oi
Region vill execute the contract in behalf of the United States and Ly

will serve es contxactiag officer In ite subsequent administration, +

 

 

Ene losuress . y
“ nay e : foc es ra

ee: ARegional Director, Sucramento, California (w.a copy of enc.) &
Regional Solicitor, Sacrameatu, California (w.a copy of enc.)
Chief, Division of Water OSM, E&R Center (w.a copy of enc.)

if yt 1OAy
Lb re,
i pS
* nt an n a : ~ “a
PD my a4
te ye J ry
we ae of ) o
y. wet ee RS .
4 A, ~ :
7755-91 002467
 

Concur

Date

United Stetes Bepuvimnent of the Tntertoer
Burcen of Reslanot lon

Mid-Pactifc Region, Sacrenento, Califorala

DRATIOG.) ANB PAc0R CORE GURU STON COLILAGCE? BRENWEEN

THe USUAL D Sele AND PLANS Ta EAS USGE DESTRECT

(Act of June 13, 1956)

Sty
my, fs

o
A?
ste Py big loo
4.0 {7% a ae rs
." Se vet 4 «<'_? BP

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 116 of 141

017599

 

fol £3 i875

 

ey ee 2 sere

Pal a in * eye y
aM” Revlon: d Direc.or

(Sgd} G. &. Stamm

 

wee

Comaissioner

NOV 24 1075

 

Date

 

 

 

002468
. . Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 117 of 141
. 017600

ORATNAGE AND MIBOM CONSTR TOM CONTRACT BRYVUTEH
TOES USUCCED STATES ASD NLAMATH DRATTAGE DXSTRLCT

   

Authorized by Act of dime 13, 1956
WQetober 1/4, 1975
1, Proposed Wor The propased contract provides for the oexecavaticn of

Al drain, Kavine ea outlek enpacity af 60 gte/s, to be caenstirueted actoss
lands of Che United Srates and cue Ka. vii evadanse aielsses, all of wnich
are locaced withia the Klamath project, Oregon. The work to be performed
wilh be ecoapicted bw forees and equipment of the Disteiet. The drain vill
peovide drainape sevyice benefitiog a tetal ef about 6,180 tevicable acres,
ef which about 2,485 irrigable acres wre ionde within the District amd about
3,685 ixvrigable acves are Federeliy-owned Landa which are leased bv the
Bureau of Reclomation for agricultural purposes fer the Klemath Project.
Attached 1a a map for ready~veference which depicts the areas tu be benaetited
and approximate alignaenk of tha proposed drain. Tne construction period

te cenolete the deain is antteipated te be 43 to 6 menths which is dependent
upen Weather conditions. The drain is required ta improve the area throush
proper renoval of dralnage waters, thus preventing further buildup of salt
content of the vrea’s soils.

 

 

@. Contracting Entitys The Kianath Drainage District is one of several
iwrigation districts situated withia the Llamath Project, Orepon. The
Gistrict provides Lrrigation water service te approximately 27,690 acres
Hi

Oe

     

 

w

mich includes 7,000 acres of Federally-owned lands thet are leased for
yxicultural purposes.

4. RKackerounds Tue Waited States entercd inko a supplemental eontract with
the District in 1947 which pravided for the payment by the District of its
shave of the operation and maintenanee costs ineurred by the United States
in the operation of drainage facilities that were constructed by the United
States. The drainope works (Kiamath Stvalte Drain) were considered 4a part
and an extension of the Medoe Unie, Tule Lake Division, Klamath Project, and
dmtendsd For use primarily im connection with the operations of the Untltod
States. The draluage works constructed were necessary for the removal of
excess water braught in from Tole Lake to Lover Kiemath throuph the Tule
Lake tunnel and excess water originating in the Lower Klamath area.

Present irrigation practice conaists of floading Districts lands from Deesubar
to March for leaching and presircigpetion aad then pumping off the water.
Under terms of a contact dated May 25, 1940, between the Districe and the
Fish and Wildlife Service (Dfological Suevey) the Distrfet is persitced to
dispose of Les dralnage water by pumping ik into a draia constructed by the

002469
“ Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 118 of 141
017601

Fish and Wildlife Service aeross Leowee Klamath Lake near the Catiforufa- Greco
stare Line. A partian of the Federaily-awncd Llecsed Jands have olso utiiises

this dratim. The drainase wurer from these lands upon entering Lice drada are _
then diverted inte the Rlemach Straits eatin for disposal fato tue Mamath

RIVEE «

Under a proposed rehabilitatien pion for the Federally-ouned Lea.rd land
axvea prepared by the Povuau sone years age if waa contemplated cs ourt of
this plan that a new Gecau would be canstructed on the east atde cs the
Distvict aloay the CaliforataeCry so. state Ting te the Kiamsth sevaits
Drain. With the construction of this mew dratn, the presank arreagcmenk toe
District bas with the Cish and Wildlife Service would be terminated. Sines

    

the construction prasrsu, as recomnended in the proposed rehabilitation pian,
had nut Leen funded rhe District recommended that the portion of the plan °

dealing with construction of a new dradm be Inftiated on the basis of a
cooperative costesharing arrangement between the fiseriect and the United Sinces.

4. Contractual Arraneomentss The prepesed contract provides for the
excavation of a drain cy Distilet forces on Federal and Distriet leads, wit
the Federal share ef the construction costs being reimbursed to the District
theough appropriations by the Conzress. The construction casts weevibutab’s
to the Federal amd Distelet lands will be prevated on the basis of area
benefited. Yhe propesed drain will benefit about G,180 acres, of whieh about
2,495 acces are District lands and about 3,685 acves are Federally-caned Lauds.
Thus, Baistcich lands cowprise about 40% of the arca benefited, white the
remaining 60% is with the United States. In additien to the costs Javolved
with construction of the drain, the costs of meeting the requirements of the
Watlonal Environmental Policy Act, engineeriny review of drain desipa and
specificetions, and the construction inspeetion that are attribetable to the
Federal fancs shall be prorated ou the same percentage basls as the urea
benefited. The Distiict will prepare the design and specifleations subjecc
to Bureau approval.

 
  

   

 

The total estimated cost of constructing the entire drain £8 $163,235. Thin
peopesed contract limits the total amount to be reimbursed by the Uoited
States to the District te $100,000. The eantract also provides that the
Biserdet vill revelwe a credit toward thels share of the total cout of cone
structing the entire drain tn the tetai amount of $54,035. This eraedit
represents $50,255 which ds the estimated cost of construction by the fistrics
of that porifon of the drafa located on District land and $3,800 for the
deprectated value of culverce and gates insialled by the District on the
existing drain to be abandoned by the District.

8

ing

©
e

Doreen

00247

t
 

or =,

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 119 of 141 ‘
017602

Saerm

The contract further prevides upon ceupletion of construction of the drain,
that the United states Vill epecate and malatain (te portion of the drain
located on Pecsrul lanis and €ha District will operate and maintain the
portion of the drain located cu istrict lands.

mental Policy Act ar Ivcuv, cm eovirocnental ossessmoent has been mace. [ce
has been determined thet the effects of the vork upon the environment are
considered to be of no cisnifiecuce, cad en enviromental impact statement
nor 4 negative determinstien is rsuuwired.

5. Envirnrcents) Cones tercarios:; Tn complicnes with the National Foviron«

6. Tegal Considerations: The Renional Solicltor, Sacramento, California,
has concurred in the prepesed e:s.tract. The contract is considered lepally’
sufficient and iu the best interests of the United States and the District.

 

.

Attachment

 

 

WTR

00247 1
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 120 of 141

 

EP, o- # 017603
Symbol Jir-oe
UNITED STATES
DEPARIMENT OF THE INTERTOR
BUREAU OF RECLAMATION
Klamath Project, Oregon
Anendatory Contract Between the United States
and Klameth Drainage District
T.N-D-E-%

Article ttle Page No.
2-9 Explanatory Recitals... 6. u 2 6 8 ee ew oe ow wo oe Le
to Scope of Amendatory Contract... . 26 5 6 se» oo eo @ 3
iL District Relieved of Further Payments Under 1917 Contract,

Of a ee ee ea ere oe
12 Definition of Construction Charge Obligation .... « o h
13 Schedule for Payment of Construction Charge Obligations . 4-5
is Delivery of Water by the United States... .. 26+» 6 « 45-6
15 The Digtrict to Receive Water at Point of Delivery .. ., 6
16 Other Payments to be Made by District .. 2. 2. 2 6 2 es ee) 668
LT Computation of Cost... ee ee ew he te tere HOw 8
18 General Obligations of the District . . 2. 662 6 © » e 8.9
49 Assessments by District... 6 «© «1 2 ea ew eo sw he 9
20 Operation of District Trrigation System, ... «0.4. « 16
et Refusal to Deliver Water in Case of Default ....,. . 10-11
22 Penalty for Delinquency in Payment .. . 2. s » © « «© » «© L1-12
23 Waste, Seepage, and Return Flow . 2... 6 5 «© © » © a 2 Le
eh orgie of WATE ce et dee ee tae at elle ll k!| CU
a5 Utilization of District's South Cangl by the United States 13-14
26 Disposition of Revenues from Public Lunds . . . 2 1 so Wh.25

 
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 121 of 141
017604

 

Article Title Page NO.

27 Opening and Assessment of Public Lands; Water Rental Prior to
Opening 25 6§ @ «© © of 6 Fe Se & Se ter oe 2 Om 6B we os 2. 8 «4 + * @ 15 oL6

28 Installation, Maintenance and Regulation of Gates in Klamath
Strait * w e * & ° a e " . = “ o * * o . e = a ° = . a . o a 16-17

 

29 United States Not Obligated to Construct, Operate, or Maintain

Bresete) OO’ t iO OW ohm eRieivG £5 642 se 5m & OE: 17
30 Charges for Crop Census and Special Work . . 1. 1. « oe we eo # 17
31 District to Keep Books and Records and Crop Report Returns . . 17-18
32 Greg Geese a ne we wm wee how ee wt ee ot ee
33 Access to Books and Records . .. 4 5 © © «© ow © ew ew oe a e LQ
3h United States to Assist District te Secure Liens ...... ., 20
36 Rules and Reguletiens . 5.6 k*aeuwieweabthist we aa 20 |
36 Secretary Arbiter of Disputes Involving Questions of Fact . . 20-21
37 Representative of Secretary 1... 6 +1 tee ew tee news el
38 Changes in Organization of the District 2... 2... see 21
39 Assignment Prohibited: Successors and Assigns Obligated . . . 21-22
ho Contingent on Appropriations or Allotment of Pumds ..... . ee
hi This Contract Not to Affect Contract of May 25, 1940 ..... 22
he Contirakion of Cartrett .. 1.5 tt we ee eee ee we os BER
KY Procedure for Moendwent ..e.<« 0 se a wawe won pes 23
hh Officers Tet t> Bemefit ... 2s es twee ee 23

&
B

002473
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 122 of 141
017605

UNTTED STATES
DEPARTMENT OF THE TNTERTOR
BUREAU OF RECLAMATION
Klamath Project, Oregon

Amendatory Contract Between the United States
and Klamath Drainage District

THIS AGREEMENT, Made this 28th day of — April » 19k3,
pursuant to the Act of Congress, approved June 17, 1902 (32 (Stat,, 388),
and acts atiendatory thereof or supplementary thereto, and particularly
Section 2 of the Act of February 21, 1911 (36 Stat., 925), and the Act of
August 4, 1939 (53 Stat, 1187), together hereinafter referred to as the
Federal Reclamation Law, between the UNITED STATES OF AMERICA, hereinafter
referred to as the United States, acting for this purpose by the

Assistant Secretary of the Interior, hereinafter referred to as the
Secretary, and the KLAMATH DRAINAGE DISTRICT, a public corporation duly
organized and existing under the laws of the State of Oregon, with ites
principal place of business at Klamath Falls, Oregon, hereinafter styled
the District:

WITNESSETA, That:

Explanatory Recitals

 

2. WHEREAS, under the authority of the Federal Reclamation Law, the
United States has constructed and is still constructing that certain irri-
gation project in the States of Oregon and California, commonly known and
designated as the Klamath Project, hereinafter referred to as the Project;
and

3. WHEREAS, the United States and the District entered into contracts
dated November 30, 1917, August ay, 1921, and July G, 1929, said contracts
being hereinafter referred to collectively as the Government~—District con-~

tract: and

002474
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 123 of 141
017606

hh, WHEREAS, the Government-District contract provides among other
things for the payment to the United States by the District of a part of
the expenditures made by the United Gtates in constructing, providing a
water supply for, and waking inavestigations for the Project; ane

>. WHEREAS, the District, as the duly authorized reprcsentative of
the water users involved, desires to enter into an amendatory contract
far the purpose of securing the benefits of the Ach of Congress of Aueust h,
1939 (53 Stat, L187), as to its repayment obligation; and

&, WHEREAS, the Secretary determined in his judgement that a contract
under Section 3 or }} of the Act of August hk, 1939, would not be practicable
nor provide an economically sound adjustment, that the problems were properly

the subject of negotiation under subsection 7(a) of that Act, and that this

vontract in his judgment provides fnir and equitable treatment of the repay~

4,

ment problem invalved and is in keeping with the general purpose of the Act
of August 4, 1939: and

Te WHEREAS, the Secretary has negotiated this contract pursuant to the
authority of subsection 7(a) of the Act of August 4, 1939, and approval of
its execution on belbalf of the United States has been given by Act of
Congress dated June 17, tghh (Pub, No, She, 7B Cong, 2 Sess.); and

8, WHEREAS, the District boundaries at the present time iInelude
approximately 20,000 acres of patented lands and approximately ,000 acres
oY public Lands: and

9. WHEREAS, the preportionate part of the total sum of $283,225 speci

fied in Section 2 of the Act of May 2/, 1920 (41 Stat., 628), has heretofore

002475
 

 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 124 of 141
017607

been apportioned to the ‘7,000 acres of public lands within the District's
boundaries in the proportion that 7,000 bears to 54,000 and said propor-
tionate part remalos unpaid;

NOW, THEREFORE, in consideration of the mutual and dependent stipula-
$lons abd covenants terein contained, 1t is hereby matually agreed by and
between the parties hereto that: iT

scape of Amendstory Contract

 

LO. This umendatory contract supersedios and takes the place of the
contracts between the United Gtates and the District, dated November 30,
LOLT, August 24, Loel, and July 6, 1929 (herein collectively designated as
the Government-District contract), and the Government-District contract
shall remain and he affective only to the extent expressly provided by
this contract: Provided, That any provisions of said Government-District
contract, which have been fully executed prior to the effective date of
this contract, shall remain unaffected by this contract, except as this
contract expressly provides otherwise,

District R eved a
Under 1

 

  

LL, The unpaid balance of the District's obligation to the United
Stetes for constxuction charges under the contract of November 30, 1917,
as extended by the provisions of Article 6 of the contract of July 6, 1929,

is

a

agreed to be in the amount of $47,627.89, including unpaid interest, as of
December 31, 1942, The United States hereby agrees to release the District
from the obligation to pay this amount, and whatever additional penalty andl

dnterest may have accrued theruon under the terms of the contract of

002476
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 125 of 141
017608

July 6, 1oe®, after December 31, 1042, and such weleuse shall become:
effactive antomatileally upon compliance by the District with the provisions
of Article ke of this contract,

Definition of Construction Ch: 52 Obligation

 

12. The unpata balance of the District's obligation to the United
Btates for construction charges under this contract is agreed toa be in the
amount of $20,'/73.93 as of Decewber 30, 19he, This amount Includes Instal-
wents or ports of Instalments, wlth accrued interest thereoa computed
as of December 30, 1942, deferred under the Act of April 1, 1932
(h? Stat., 75), as amended, wnder the Act of August 21, 1037 (50 Stat., 737),
aud wider the Aet of May 31, 2939 (53 Stat, ‘792 and 1187), as extended, but
exchides any part of the District's obligation eovered by the provigions
of Article 11 of this contract, and excludes any charges heretofore
apportioned against the public lands within the District's boundarles.

This wopstd balance is hereinafter referred to as the MMstrict's construe.

tion charge obligation,

 
  

Schedule for Payme

cb peerage eee tein

t of Construction Charge

3. The District agrees to pay to the United States the construction
charge obligation defined in Article 124 in snecessive annual instalments,
due and payable one-half (1/2) thereof on or before June 30, and one-half

(1/2) thereof on ox before December 31 we each year, convencing with

December 41, 19he. The dates when the inetalments shall. become due under

  

this contract and the amount of said instalments are as follows:
December 31, Lhe - $1,250.00
June 30, 1943 1, 250,00
December 31, 1943 - 1,750.00
dune 30, 19bh ~ 1,750.00
December 31, L9Obb = 1,750.00

002477
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 126 of 141

017609

June 30, Loby ~ §1,,°750.00
December 31, L9h5 -  1,'70,00
June 30, 1946 ~ 1,780.00
December 31, L9hG ~ 1,750.00
une 30, 19k7 - 1,250.00

lecember JL, 19h7 - 1,250.00
June 30, V9h8 ~ 1,250.00
December 31, 1948 - 1,250.00
June 30, 19k9 ~ L,50,00
December 31, Toho. 1,890.00
Jume 30, 1950 ~ 1,250.90
Necemher 31, 1950 - 1,250.00
Jone 30, 1951 - 1,250.00
December 3), Too. - 1, 250,00 :
June 30, LO5R 1,250, 00
Necember 31, 1952 -. T7355

aie EM NE

 

Delivery of Water by the United States

UW, (a) The United States agrees that, subject to the provisions
af the Act of February 21, 1911. (36 Stat, 925), known as the Warren Act,
and particularly Section 2 thereof. At will deliver to the District
during the incigation season of each year ab the gates installed tm the
enilroad embanknent near Ady, Oregon, in the wet LNW of Section twenty-three
(23), Vowaship Forty (40) South, Range Wisht (6), Mast, Willamette Meridian,
Klamith County, Oregon, a supply of water out of storuge in Upper Klaiaath
Leke and from the natural flow of Klamath River. For the purposes of this
contract, the irrigation season is the period from April 15 ta September 30,
inclusive, of wach year, ‘The amount of water tu be delivered in any seagon
shall not be in excess of the amount that ean be used beneficially tor the
irvigation of lands in the District in cultivation in that season, and in
no event to exceed the amount that can be used heneficially for 27,500 seres
oF irrigable lends within the District boundaries, In determining the amount
to be delivered at the delivery point a reasonable allowance will be made for
losses from seepage, evaporation, or other causes between the point of

delivery and the places of use within the District. Tm the event of «

002478
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 127 of 141
017610

shertage of wetter in any trrlegation season there shall be «a proration of

the supply from the sowrces above named between the District amd others

 

supplied therefram in a me > deemed equiteble by the Seeretary.
(yo) The water to be delivered under this contract shell be used
only for irrigation and for domestic purposes incidental to such irrigation,

and only on Lands within the boundaries of the District, including revisions

thereof made from hime to tine as permitted under Article 3,

 

(ce) Whe delivery of water to the District, as provided in this artic!
sball be made at such times and in such quantities (compatible with the
operation of the project works in connection with the handling and disposition
af water to others) as may be arranged between the appropriate representative
ox the Mstrict and the officer of the United States in charge of the (Llamath
Project. When requer aeted. by the District, and when approved by the officer of
the United States In charge of the Klamath Project, any part of the water to
which the Tiatrict is entitied under this contract will. be delivered to the
District during the nonirrigation senson.

The District to. Receive Water at Point | oF Delivery

 

15. The District ayrees ta receive the water hercin provided for at
the polnt of delivery, toa convey the same to the places of use, and tu

perform ol acts or things necessary or required by law or custom in order

to meintaln its control over such water and in order to secure the Lawful.
and oroyer distribution thereof to the lends within the District entiticd
to receive it. ALL losses or diminubions of such water frou secpage,
evaporation, or other causes between the point of delivery and the places of
uve within the District shall be borne by the District.

Other £

 

16, The Vistrict, in addition to the payment of the construction

6
002479
On

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 128 of 141
017611

charge obligation as scheduled for payment in Article 13, agrees to make
the following payments to the United States:

(2) An operation and maintenance charge which shall.
include the District's proper proportion of any cost incurred
by the United States in regulating the water level. of Upper
Klamath Leke, the District's proper portion of the cost of
operating and maintaining various common features of the
Praject, the operation and maintenance caf which, in the
opinion of the Secretary, is of benefit to the District in
the delivery of water to it, and all cost incurred by the United
States dircetly chargeable to the delivery to the District of
any of the water to be provided under this contract. Payments
of said operation and maintenance charge shall be made each year
ou the basis of annual estimates made by the Secretary. Such
annual estimates, hereinafter referred to as the operation
and maintenance charge notice, shall contain a statement of
the estimated cost of operation and maintenance of the Project.
to be incurred in the following calendar year and the amount of
the District's share of seid estimated costs. Such operation
and maintenance charge notice shall be furnished to the District
on or before September 1 of the year preceding the year covered
thereby: Provided, That said notice for the calendar year 1943
may be given at any time on or before June 1, 1943.

(ob) Whe charges provided for under Article 30 of this

contract.

f

 

002480
 

 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 129 of 141
017612

The District agrees to pay its share of the vumountbs set out in such opersa
tion and maintenance charge notice under (a) above, except for the year

1943 Ghich shall be paid in full on or before July 1, 1943), in two equal
instalments, the Cirst on or before December 1 of the year in which the notice
ia given, and the second on or before June 1 of the year fox which such
charges are due. Whenever, in the opinion of the Gecretary, funds so advanced
will, bo inadequate to operate and maintain the works being operated and
maintained by the United States for the year for which the advance was muce,
he may give a supplemental. operation and maintenance charge notice, stating
therein the amount of additional. funds required. The District shall advance
such additional amount on or before the date specified in the supplemental
notice, Tf fonds advanced by the District under this article exceed the cost
of operation and meiobenance for the year for which advanced, the surplus shall

he credited on the second instalment due for the succeeding year.

* Cost

ny

  

8

if. The "coet"” which makes up the respective obligations of the Digirict
to the United States under this contract shall embrace wll expenditures of
whatsoever kind incurred by the United States, in relation to the operation
or funetion for which the charge is made, Including but not Limited te the
cost of Labor, property, material, eyuioment, engineering, leeal work,
superintendsnce, administration, overhead, general. expenses, and damage
claims of all kinds.

General Obligations of the District

18. The District's obligations hereunder are general obligations
under which the District as a whole is obligated to pay to the United States
the full amount or amounts herein agreed upon, according to the terms

GB
002481
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 130 of 141
017613

+

stiebed, notwithstanding any default ia the payment to the District by
any individual wator user of any assessments, tolls, or other charges
levied by the District. While the Mictrict, so far as ibs powets wader
the tows of Orcpon permit, may Atotribute said obligations among Lts
Jandowners in 9 manner that takes into account the productivity ar the
yayious classes of lands of ite landowners and the benefits accruing to
said lands by reason of this contract with the United States, no such
distribution of said chlizations shall ip any menner be deemed to

vrelleve the District, or any of its Landowners, or any lands therein,

of the District's general. obligations to the United States.

 

Assessments by District

 

19. {a) The District agrees that it will cause to be Levied each

year all necessary assessments, tolls, or other charges (notwithstanding

 

dlscounts for prompt payment provided by the Law of Oregon and taking
into consideration prior and probable future delinquencies in collections},
and will. use all. the power and resources of the District, Including jts
taxing power and its power to withhold delivery of water, to collect suffie
cient funds for payment in full, on or before the same become due, of all
obligations of the District to the United States under this contract, and
to secure the funds te meet the annual operation and maintenance cost of
the District's irrigation system.

(o} Whenever required so to do by the Secretary, the District shall

ive the offilcer of the United States in charge of the Project, advance

=
USS

notice of the amount of any assessment, toll, or other charge intended to
be levied. Whenever practical, such notices shall be given nob less than
fifteen (15) days prior to the intended Levy.

9

002482
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 131 of 141
017614

irrigation

eee toner Eten cyte

   

OO. (a) In the distribution of the water supply provided for herein,
the Dletriet shell comly with ali of the applicable provisions of the
Federal Ueclamation Law and the regulations of the Sccretary thereunder,
ond will operate and maintain its own irrigetion system.

(ob) The United Stotes asnuwes no responsibility whatever for the

ue
zt

satiety or operation of the District's irrigation system Gr any portion
thereof; und the District will held the United States, and its officers,
contractors, agents, and employees harmless from any and «11 claims of any
nature whatsoever arising in connection therewith.

(ec) During the irrigation season the United States shall have the
tight to place inspectors at any point or polots in the District to make
auch measurements, investigations, or observations as in the judgement of
the official of the United States jin charge of the Project may be mecessary
fue the enforeenenh of Lhe provisions of this contract and the interests
oF the Praject generally.

Refusal to Deliver Water in Case of D Det fault

=e = uatewgghe iat

2L. €a) No water ahall be dclivered to or for the District under this
contract if the District shall be In arrears im the advance payment of

m

operation and maimtenance charges due to the United States, if any, or more
than twelve (12) months in arrears in the payment as required by the terms
of Avticle 13 of this contract, of the construction charge obligation
instalments, or more than twelve (12) months in arrears in the payment of

any other amouots payable to the United States by the District under bhe

provisions of this contract. The District ugrees that it will refuse to

1.0

002483
 

 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 132 of 141
017615

deliver water to lands op parties which are in arrears in the advance
payment of operation and maloatenance charges due from said Landa or
pacties to the United States or to the District, or to lands or parties
who are in errears for more than twelve (1.23 months in the paymenb of the
anounts due from said Lands or parties to the United States ae to the
District for the construction charpe obligntion or for any other amounts
due from the Dietrict to the United Shakes under this comtract. The pro
visions of this article ore not exclusive and shail. not in any manner
prevent the Uuited States from cxercising any other remedy given by this
comtract, or by Law, to enforce the collection of any payments due undor
the terms of this contract.

(b) The District grants to the United States the: right, power and.
license to euter on any of the irrigation works of the District, to chut
off water being delivercd in vielation of this article or Article 32. In
the event that the United Shutes exercises said right, power and License
as herein provided, neither the United States, its officers or employees
shall be liable for any damages resulving dlrectly or indirectly fron auy
such exercise of sald right, power and license, and the District agrees
ba hold the United States, its officers and employees, harmless from any
and sli elaims of damages.

Penalty for Delinquency ip Payment

e®, {a) in the event that any payment by the District to the United
States provided for in this contract is not made on or before the date that
such payment is due and payable, there shall be added to the amount unpaid
a@ penalty of one-half of one percent (1/2%) on the day following the due
date, and there shali. be added a Like penalty of one-hai? of one percent

Lk

002484
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 133 of 141
017616

(1 fea) of the remalning unpaid amount on the first duy of each calendar month
thereatcor se long as said default shall continue.
(hb) If the District shall be one year in default in the payment of
any justsluent on account of construction charges provided in Article 13
of Unis contract, or ponalty thereon, or any port thereof, this contract

ahbalj. be subject to cancellation es 4 cumulative remedy iu the diseretion

 

oF the Secretary, and all payments made by the District in case of van~
eellation forfeited to the United States. Any such cancellation shall be
effected only by weitten notice to the District given after a written
notice of the intended cancelintion has been given by the Secretary not

then thirty days prior thereto, In the event of such cancellation,

tac United States may divert the waters referred to herein to the trriga-

 

¢

tinn of other lands im the discretion of the Secretary.
Waste, Seepage, and Return Flow
23. Ft is ageeed and understood that the United States dees not
abandon or relinquish any of the waste or seepage water or return Tlow
coming either from the lands of the Project, or from Lands within the

Distriet, as the result of watex supplied through storage or other worlss

 

constructed by the United States, but that the same are reserved and
intended to be retained and used for the benefit of the Project.
Shortage of Water
eh. On account of drought, canal breaks, inaccuracy in distribution
or other causes, there may occur ot times a shortage in the water supply
for lands of the District, and while the United States willl. use all

reasonable Means to guard ugainst such shortage, im no event shall any

002485
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 134 of 141
017617

liability accrue against the United States, its officers, agents, or
employees, for any damages, direct or indirect, arising therefrom; nor
shall. any obligation provided for herein be reduced or deferred because
of any such shortage or damage.

Utilization of District's South Canal by the United States

25. (a) For the purpose of carrying water to and fran lands in Californiz
for reclamation and related uses, the District hereby grante to-the United
States

(1) the perpetual right end easement to use
the enlarged South Canal, indicated on the attached
exhibit A,
(ii) the right to enlarge and extend the
South Canal, and
(iii) the right to use any roads constructed
or to be constructed along that canal toa the extent
reasonably necessary in the exercise of the right
so to carry water;
use of the South Canal for an amount of water equal to the normal capacity
of the canal prior to its enlargement by the United States, acting through
the Fish and Wildlife Service, under the contract dated May 25, 1940.

(>) Any enlargement of the South Canal undertaken under Article 25{a) (it:
of this contract shall. be without expense to the District, intluding any expen-
ditures required to accommodete structures and facilities, such as roads,
bridges, or turnouts existing at the time of such enlargement, and shall be don
in @ tenner that will avoid as mach as reasonably possible any unnecessary

13
002486
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 135 of 141
017618

encroaghment on or damage to ierigabte Lunds adjacent Lo the canal.

(ec) Tf the United Stoter, sehing under this contract, uses the onlarged
Seuth Canal, or provides capacity in the South Uanal in excess of that enlarge:
capacity provided pursuant bo the contract of May 25, 1940, by the Uuited State
(seting theough the Fish and Wildlife Services), the United Stakes! share of the
cost of maintaining and operating the Strait gates, intake structures, and the
south Canal for any calendar year shall be in the proportion that

(i) the number of acre-feet of water carried through the

canal for use by the United States in connection with operations

in California, is to

(ii) the total number of acre-feet carried through the canal.
Payment of the United States’ share shall be made within a rensonahle time
after the close of each calendar year, but nothing heroin shall be deemed
to supersede any special arrangement with the District for the time or manner
al settlement. Nothing in this contract, hewever, shajl. govern the matter
at division of the United States! share of the costs between various intere

ested govermment agencies.

  

Dispositi

eG. fa) Tt ds understood and agreed, and without which understanding
and agreement this contract would not have been made, that the provisions
of subsection 1 of scetion 4 of the Act of December 5, 1920) (43 Stat, TOL,
764), as between the parties hereto, do not contro], the disposition of revenues
derived by the United States from public lands situated within the boundaries
of the District, or from any source whatsoever.

(o} Net revenues derived by the Unitied States from the public Lande

within the boundaries of the District shall be covered into the reelemation

14

002487
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 136 of 141
017619

fh ode tt

md and eredited, tirat, as a return of the amount by which the District's
obligations are reduced under the provisions of Article 11 of this contract;
second, a6 the return of the cost apportioned to the pubite lands within the
boundaries of the District; third, to offset the balance of the chargea alice.
cated to the Lower KLomath Leke Divinton as of Neeomber 31, 1942; end fourth,
an em increment to the reclamation fund without being credited for the benerit
of any divicion of the Project.

{ec} Whe term “public Lends" used in this contract with respect te Lands
withla the District boundaries, as these may be revised, Includes Lands
ceded to the United States by the Sbate of Uregon pursuant to ite act
approved January 20, 1905 (L. 1905, ch, %, p. 63); and it is agreed that
there lias heretofore been apportioned to the public lands within the
District, as of the date of this contract, the sum of $36,714.37, repre=
nenbing & proportionate share of funds heretofore expended from the reclama-
tion fund in connection with the Project.

Ope ming 3 and _Assessment of Public Lands; Water Rental.

eet = arenes + teneememennesy SN tere ee

Prior - bo Opening
27. When the public lands within the District boundaries are opened
to entxy, the District shall. furnish water for them, as required Prom the

water supply provided for herein in the same manner and in the same quantity

that ig furnished to other comparable lands within the District, subject to
the payment of requisite asseusments, telle, or other charges. The

District agrees thet construction charges assessed against or allocated
to the public lands wpon their being opened to entry shell not exceed
the anount charged sgalnast other comparable lands within the Digtrict
(uot acw public Jands), taking Into accuunt any adjustment of charges

agninet such obber lands es the result of this contract and as the

 

ae
4A 002488
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 137 of 141
017620

result of the charges against such public lands. Until such time as the
public lands within the District are opened to entry, the District shall
furnish water for them, as required, from the water supply provided for
herein, atv rates per acre which shali not exceed the operation and mainten-
ance charge per acre levied against the private lands in the District,

plus a water rental charge as the Secretary shall determine to be
reasonable.

Installation, Maintenance and Regulation
ov Gates in Kiamath Strait

 

28, (a) The United States has heretofore installed gates in the
so-called Klamath Strait, for the purpose of regulating flows of water
into and out of the area within the District?s boundarics and for other
purposes. The right to operate these gates and works incidental. thereto is
vested in the United States. ‘Subject to the provisions of |
this article, the United Stetes agrces ta keep these gates closed, barring
gets of God, unavoidable accidents, or other causes beyond the control of the
United States, except as provided in this subsection. The gates will be
opened, at the request of the District, when this ls necessary in con=
nection with the reclamation of lands within the District boundaries, or
when this is determined to be necessary by the United States Im connection
with the reclamation and use of lands in California.

(>) Complete control of the gates In Klamath Strait shall be and
remain in the United States, but by the retention of suah control the United
States does not assume any obligation for any maintenance or replacement
thereof, Tn nc cvent shall any liability accrue against the United States,

‘Lts officers, agents, or employees for any damages, direct or indirect, that

002489
Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 138 of 141
017621

way cesult to the lands within the District from the operation or control

 

29. It is understood and agreed that the United States shall not he
obligated to construct amy portion of the system required for the irrigation

or drainage of the Lands within the District boundaries, nor bo operate or

 

maintain such works, nor to expend any further sums toward the reclamation
OP taese lands; nor dees the United States assume any responsibility for the
eliccess of the reclamation of the Lands within the boundaries of the
District.

30, On or before April 1 ef each yenr from the date of this con

 

tract, the District shall puy to the United States for the calendar year
ending on the preceding December 31 in each case, the following costa;

(a) The cost of all crop censunes and investigations wader
the provisions of Arbicle 32 hereof;

(>) he District's share os determined by the Secretary of
such costs for special work performed for the benefit of the
ietriet or the Project by the United States at the direction of

: Ghe Secretary, and which in the opinion of the Secretary are tor

the use and benefit of the District,

     

District to Keep Books and Records md Crop Rep!
31, he District shal

(2} Install and maintain a set of books of accurate account,
to he acceptable to the Secretary, showing all. the financial.

transactions of the District, and furnish such financial reports

Me 002490
 

Oey

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 139 of 141
017622

and statements in such form as may be required from time to time

(o> Keep an accurate record of all crops raised and agricul.
tural ox livestock products prodreed on the Jands withia the
District, and furnish to the Secretary on or before Decemher 31,
of each year a crop report, covering such crops, agricultural and
livestock products in such form as is proiserdbed by the Secretary. 8

{c) Keep each year an accurate record of the water supply
and the disposition of the same and furnish the Secretary with
such detailed reports covering seid water avuoply and its disposi-~
tion, in such form as is preserlbed hy the Secretary.

(a) Keep such other records in such manner and form as the
Seeretary may require und submit such reports based. thereon as

may be requested from time to time by the Secretary.

 

je. AG such times, as the Secretary, in his opinion, shall deem it

necessary or desirable, he may cause & crop census to be taken in the

District and an investigation of the per acre income to be made of all,

ov OF such part as be sholl. determine, of the lands within the boundsries

of the District: Provided, That no such census and investigation shall

he taken ond made more often than once in cach calendar year. Such a

census and investigation shell be for the purpoge of assisting the
Secretary in checking the records furnished by the District to the United
States, or Yor the purpose of securing independent information concerning

the crops produced and income secured from the District lands. Tu con-~

002491
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 140 of 141
017623

neetion wihh such a census or Lavecbigation the Secrotaxcy may require such

information to he given under omth, and any owner or occupent of Dlatrict

heb

land who shalt refuse to give under oath such information, when requeste
to de so by @ crop census taker or other person suthorized by the Secretary
to secure such information, shell be without right to receive water made
avaliable by this comtbract, until: such information is furnished. The
consis teker, enumerator, investigatar or other person aubhoriuca by the

secretary to seewrs such information shed report toa the Distriet Board

the deseriptions of lands and the names of the owners or occupants
refusing such information or reusing to verify or affirm the same under

oath ov afirmction. Upon notice from the Secretary, the District shal,
vefuse to deliver water made available by this contract te such Land or
to such Landowners or occupants until the requested information has been
furnished. he Secretary shall furnish the District with « atatement of
the costs of such crop census end investigation, which costs shall be
paid to the United States by the District, as provided in Arbkicle 30 hereof.
Access to Books and Records
33. Subject to applicable Federal Laws and Regulations, the proper

officers or agents of the District shall have fuld and free access at ah
reasonable times to the project account books and official rerords ot the
Bureau of Reclamation vellating to the construction, acquisition, care,
aperstion and maintenance of the project works, and the atatus of District

scounts and payments of operation and maintenance and construction charges,
with the right at any time during office hours to make copies thereof. ‘he

proper representative of the United States shall. have siuellar rights in

L9
002492
 

Case 3:19-cv-04405-WHO Document 452 Filed 02/21/20 Page 141 of 141
017624

Ae

weapect to the account books and rouords of the District.
United States to Assist MMdetrict to Secure Llens

34, he Secretary will, insofar as authorized by Law, or as he may

“ F

in the future be authorized, cooperate with tho Distriet for the purpuse
ar permitting the Distriet to secure a Lien ioon lands within the Jistrict,
the title to which hss not been initiated from the United States, and will
cooperate with the District In all ways that way seem ta the Secretary
advisable as to such public jands within the District. In case of failure
to pay charges or assessmants, charged or levied against such lands within
the District, title to which has not passed from che United States, the

Ristciet shall report such cases to the Seeretary, through the propor

=m,

W?hicers of the Bureau of Reclamation; and the Seeretary will, when in

 

his judgment, the conditions warrant such action, aid the Dist:
forcing the collection of payments or usseusmonts by counocellations of
entries and the means provided by the Federal Reclamation Low.
Rules and Regulations

39. he United States, acting for this purpose through the Secretary,
reserves the right, so far as the purport thereof may be consistent with
the provisions of this contract, ta make reasonable rules and regulations,
and to add to or modify them as the Secretery may deem proper and.
necessary te carry out the true dutent and meaning of the Low and of this
eoatract and to supply necessary details of their administration: and the’

District agrecs to observe such rvles and regulations,

  

Secretary Arbiter of Dispu
Questions of Pact

ee a RE RR RE ERE

 

 

3G. In the event of disputes between the parties hereto arising out
of this cantract involving questions of fact, insofar as the provisions

20
002493
